Exhibit 10.1

 

Execution Version



 



 



 

CSX

CORPORATION

                                                                                     

 

$1,000,000,000

 

FIVE-YEAR REVOLVING
CREDIT AGREEMENT

 

May 21, 2015

                                                                                    

 

CITIBANK, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

MIZUHO BANK, LTD.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Syndication Agents

 

MORGAN STANLEY SENIOR FUNDING, INC.

PNC BANK, NATIONAL ASSOCIATION

THE NORTHERN TRUST COMPANY

UBS SECURITIES LLC
as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

________________________

 

J.P. MORGAN SECURITIES LLC,

as Sole Advisor, Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------

 

 

 

 

 

Table of Contents

 

Page

 

ARTICLE I Definitions 1     SECTION 1.01.   Defined Terms 1 SECTION 1.02.  
Classification of Loans and Borrowings 21 SECTION 1.03.   Terms Generally 21
SECTION 1.04.   Accounting Terms; GAAP 21     ARTICLE II The Credits 22    
SECTION 2.01.   Commitments 22 SECTION 2.02.   Loans and Borrowings 22 SECTION
2.03.   Requests for Revolving Borrowings 24 SECTION 2.04.   Competitive Bid
Procedure 24 SECTION 2.05.   Letters of Credit 26 SECTION 2.06.   Funding of
Borrowings 31 SECTION 2.07.   Interest Elections 31 SECTION 2.08.   Expiration,
Termination, Reduction and Extension of Commitments 33 SECTION 2.09.  
Repayment of Loans; Evidence of Debt 34 SECTION 2.10.   Optional and Mandatory
Prepayment of Loans 35 SECTION 2.11.   Fees 36 SECTION 2.12.   Interest 37
SECTION 2.13.   Alternate Rate of Interest 38 SECTION 2.14.   Increased Costs 39
SECTION 2.15.   Break Funding Payments 40 SECTION 2.16.   Taxes 41 SECTION
2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 44 SECTION
2.18.   Mitigation Obligations; Replacement of Lenders 46 SECTION 2.19.  
Defaulting  Lenders 47     ARTICLE III Representations and Warranties 48    
SECTION 3.01.   Organization; Powers 48 SECTION 3.02.   Authorization;
Enforceability 48 SECTION 3.03.   Governmental Approvals; No Conflicts 49
SECTION 3.04.   Financial Condition; No Material Adverse Change 49 SECTION
3.05.   Properties 49 SECTION 3.06.   Litigation and Environmental Matters 49
SECTION 3.07.   Compliance with Laws and Agreements 50 SECTION 3.08.  
Investment Company Status 50

 



i

 

 

 

SECTION 3.09.   Taxes 50 SECTION 3.10.   ERISA 50 SECTION 3.11.   Disclosure 50
SECTION 3.12.   Anti-Corruption Laws and Sanctions 50     ARTICLE IV Conditions
51     SECTION 4.01.   Closing Date 51 SECTION 4.02.   Each Credit Event 52    
ARTICLE V Affirmative Covenants 52     SECTION 5.01.   Financial Statements and
Other Information 52 SECTION 5.02.   Notices of Material Events 54 SECTION
5.03.   Existence; Conduct of Business 54 SECTION 5.04.   Payment of Obligations
54 SECTION 5.05.   Maintenance of Properties; Insurance 54 SECTION 5.06.   Books
and Records; Inspection Rights 55 SECTION 5.07.   Compliance with Laws 55
SECTION 5.08.   Use of Proceeds, Commitments and Letters of Credit 55 SECTION
5.09.   Federal Regulations 55     ARTICLE VI Negative Covenants 55     SECTION
6.01.   Limitation on Subsidiary Debt 56 SECTION 6.02.   Liens 56 SECTION
6.03.   Limitation on Sale/Leaseback Transactions 57 SECTION 6.04.   Fundamental
Changes 58 SECTION 6.05.   Financial Covenant 59 SECTION 6.06.   Ownership of
Railroad Subsidiaries 59 SECTION 6.07.   Sales of Unrestricted Margin Stock 59
SECTION 6.08.   Limitation on Guarantees and Liens of CSX/NS Entities 59 SECTION
6.09.   CSX/NS Agreement 59 SECTION 6.10.   Final Asset Division 59     ARTICLE
VII Events of Default 60     ARTICLE VIII The Agents 63     ARTICLE IX
Miscellaneous 65     SECTION 9.01.   Notices 65 SECTION 9.02.   Waivers;
Amendments 65 SECTION 9.03.   Expenses; Indemnity; Damage Waiver 66 SECTION
9.04.   Successors and Assigns 68 SECTION 9.05.   Survival 71

 



ii

 

 

 

SECTION 9.06.   Counterparts; Integration; Effectiveness 71 SECTION 9.07.  
Severability 72 SECTION 9.08.   Right of Setoff 72 SECTION 9.09.   Governing
Law; Jurisdiction; Consent to Service of Process 72 SECTION 9.10.   WAIVER OF
JURY TRIAL 72 SECTION 9.11.   Headings 73 SECTION 9.12.   Confidentiality 73
SECTION 9.13.   USA PATRIOT Act 74

 

 

SCHEDULES:           Schedule 2.01 — Commitments Schedule 3.06 — Disclosed
Matters Schedule 6.02 — Certain Transactions       EXHIBITS:           Exhibit A
— Form of Assignment and Assumption Exhibit B-1 — Form of Revolving Loan Note
Exhibit B-2 — Form of Competitive Loan Note Exhibit C — Form of Opinion of Davis
Polk & Wardwell LLP Exhibit D — Form of Opinion of General Counsel or an
Assistant General Counsel Exhibit E — Form of Commitment Increase Supplement
Exhibit F — Form of Augmenting Lender Supplement Exhibits G1-G4 — Forms of U.S.
Tax Certificate Exhibit H — Form of Compliance Certificate

 

iii

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of May 21, 2015, among CSX
CORPORATION, a Virginia corporation, as Borrower, the LENDERS party hereto,
CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, MIZUHO BANK, LTD. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agents, MORGAN STANLEY
SENIOR FUNDING, INC., PNC BANK, NATIONAL ASSOCIATION, THE NORTHERN TRUST COMPANY
and UBS SECURITIES LLC, as Documentation Agents, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Lenders are entering into this Agreement for the
purpose of setting forth the terms and conditions on which the Lenders are
willing to make extensions of credit to the Borrower as more fully described
herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, subject to the satisfaction of the conditions set forth in Section 4.01,
the parties hereto agree as follows:

 

ARTICLE I


 

Definitions

 

SECTION 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 9.13.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



 

1

 



 

 



“Agents” means the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agents.

 

“Aggregate Outstanding Extensions of Credit” means, at any time, an amount equal
to the sum of (a) the aggregate Revolving Credit Exposure of the Lenders at such
time and (b) the aggregate principal amount of outstanding Competitive Loans of
the Lenders at such time.

 

“Agreement” means this Five-Year Revolving Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Allocable CSX/NS Attributable Debt” means the allocable portion of any
obligation of any CSX/NS Acquisition Sub Entity which would be “Attributable
Debt” of the Borrower and the Subsidiaries if such CSX/NS Acquisition Sub Entity
were a Subsidiary of the Borrower, with such allocable portion being equal to a
percentage of such obligations equal to the percentage of the capital stock of
such CSX/NS Acquisition Sub Entity which is directly or indirectly owned by the
Borrower, provided that (a) the Allocable CSX/NS Attributable Debt with respect
to any obligations which constitute CSX Conrail Attributable Debt shall be the
entire amount of such obligations, (b) the Allocable CSX/NS Attributable Debt
with respect to any obligations which constitute NS Conrail Attributable Debt
shall be zero and (c) the Allocable CSX/NS Attributable Debt with respect to any
obligations of any CSX/NS Acquisition Sub Entity which would be included as
“Attributable Debt” of the Borrower and the Subsidiaries if such CSX/NS
Acquisition Sub Entity were a Subsidiary of the Borrower and which would be
permitted under Sections 6.03(a) and 6.03(b) shall be zero.

 

“Allocable CSX/NS Debt” means the allocable portion of any obligation of any
CSX/NS Acquisition Sub Entity which would be included as “Debt” of the Borrower
if such CSX/NS Acquisition Sub Entity were a Subsidiary of the Borrower, with
such allocable portion being equal to a percentage of such obligations equal to
the percentage of the capital stock of such CSX/NS Acquisition Sub Entity which
is directly or indirectly owned by the Borrower, provided that (a) the Allocable
CSX/NS Debt with respect to any obligations which constitute CSX Conrail Debt
shall be the entire amount of such obligations, (b) the Allocable CSX/NS Debt
with respect to any obligations which constitute NS Conrail Debt shall be zero
and (c) the Allocable CSX/NS Debt with respect to any obligations of any CSX/NS
Acquisition Sub Entity which would be included as “Debt” of the Borrower if such
CSX/NS Acquisition Sub Entity were a Subsidiary of the Borrower and which would
be permitted under Sections 6.01(a), 6.01(b), 6.01(c) and 6.01(d) (assuming all
CSX/NS Acquisition Sub Entities were Subsidiaries) shall be zero.

 

“Allocable Railroad Revenues” means a percentage of any Railroad Revenues of any
CSX/NS Entity equal to the percentage of the capital stock of such CSX/NS Entity
which is directly or indirectly owned by the Borrower, provided that the
Allocable Railroad Revenues with respect to the Railroad Revenues of any CSX
Conrail Subsidiary shall be the entire amount of such Railroad Revenues.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the LIBO Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0% and (c) the Federal

 

2

 

Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, at any time, the
percentage of the total Commitments then in effect represented by such Lender’s
Commitment at such time. If all Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. If, in connection with any
extension of the Maturity Date then in effect pursuant to Section 2.08(e), fewer
than all Lenders approve such extension, the Applicable Percentage with respect
to each Lender shall be modified as of such Maturity Date as set forth in
Section 2.08(e) effective concurrently with the effectiveness of such extension.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “LIBOR Margin”, “ABR Margin” or “Facility Fee”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:

 

  Index Debt Ratings
(S&P/Moody’s) Facility Fee
(basis points per annum) LIBOR Margin (basis points per annum) ABR Margin (basis
points per annum) Category 1 A/A2 or higher 8.0 79.5 0.0 Category 2 A-/A3 9.0
91.0 0.0 Category 3 BBB+/Baa1 11.0 101.5 1.5 Category 4 BBB/Baa2 15.0 110.0 10.0
Category 5 BBB-/Baa3 or lower 20.0 130.0 30.0

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last two sentences of this definition), then both such rating
agencies shall be deemed to have established a rating in Category 5; (ii) if
only one of Moody’s or S&P shall have in effect a rating for the Index Debt,
then the Borrower and the Lenders will negotiate in good faith to agree upon
another rating agency to be substituted by an amendment to this Agreement for
the rating agency which shall not have a rating in effect, and in the absence of
such amendment the Applicable Rate will be determined by reference to the
available rating; (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Categories lower than the other, in
which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings; and (iv)

 

3

 

if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating or
ratings most recently in effect prior to such change or cessation. If both
Moody’s and S&P shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to agree
upon a substitute rating agency and to amend the references to specific ratings
in this definition to reflect the ratings used by such substitute rating agency,
and in the absence of such amendment then the Applicable Rate shall be
determined by reference to the rating or ratings most recently in effect prior
to such change or cessation.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Attributable Debt” means, at any date with respect to any Sale/Leaseback
Transaction in respect of which the obligations of the Borrower, any Subsidiary
or any CSX Conrail Subsidiary do not constitute Capital Lease Obligations, the
aggregate amount of rental payments due from the Borrower, such Subsidiary or
such CSX Conrail Subsidiary, as the case may be, under the lease entered into in
connection with such Sale/Leaseback Transaction during the remaining term of
such lease, net of rental payments which have been defeased or secured by
deposits, discounted from the respective due dates thereof to such date using a
discount rate equal to the discount rate that would then be used to calculate
the amount of Capital Lease Obligations with respect to a comparable capital
lease.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.02(e).

 

“Augmenting Lender Supplement” has the meaning assigned to such term in Section
2.02(e).

 

“Availability Period” means with respect to each Lender, at any time, the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date then in effect with respect to such Lender and the date of termination of
the Commitments.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof,

 

4

 

provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means CSX Corporation, a Virginia corporation.

 

“Borrowing” means (a) a Revolving Loan or a group of Revolving Loans of the same
Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” has the meaning assigned to such term in Section
2.10(c).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any

 

5

 

lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement (including, without limitation, all requests, rules, guidelines,
requirements and directives adopted, regardless of the date enacted, adopted,
issued or implemented (i) under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (ii) by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, pursuant to Basel III).

 

“Class” refers, when used in reference to any Loan or Borrowing, to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), which date shall be
no later than June 30, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08, (b) increased from time to
time with respect to an Increasing Lender pursuant to Section 2.02(e) and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or in the Augmenting Lender
Supplement pursuant to which such Lender shall have assumed its Commitment, as
applicable.

 

“Commitment Increase Supplement” has the meaning assigned to such term in
Section 2.02(e).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Note” has the meaning assigned to such term in Section
2.09(e).

 

“Conrail” means Conrail Inc., a Pennsylvania corporation.

 

6

 

“Conrail Shares” means the collective reference to all of the issued and
outstanding shares of common stock of Conrail.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Credit Rating Event” means the first time after the Closing Date on which the
Index Debt is rated A- or higher by S&P and A3 or higher by Moody’s, in each
case with a stable outlook or better.

 

“CSX Conrail Assets” means any assets of any CSX/NS Acquisition Sub Entity made
available for the separate use and benefit of the Borrower and/or any Subsidiary
pursuant to the CSX/NS Agreement (or the definitive documentation referred to
therein).

 

“CSX Conrail Attributable Debt” means any Attributable Debt of any CSX/NS
Acquisition Sub Entity which is to be paid in full directly or indirectly by the
Borrower and the Subsidiaries and/or by any CSX Conrail Subsidiaries.

 

“CSX Conrail Debt” means, as to any CSX/NS Acquisition Sub Entity at any date of
determination thereof, any obligation of such CSX/NS Acquisition Sub Entity to
the extent that (a) such obligation should be reflected in “Short Term Debt” or
“Long Term Debt” on a consolidated balance sheet or statement of financial
position of such CSX/NS Acquisition Sub Entity at such date in accordance with
GAAP and (b) such obligation is to be paid in full directly or indirectly by the
Borrower and the Subsidiaries and/or by any CSX Conrail Subsidiaries.

 

“CSX Conrail Railroad Subsidiary” means any CSX/NS Entity which is a Class I
common carrier by rail under the rules of the Surface Transportation Board or
has Allocable Railroad Revenues for the most recent period of four fiscal
quarters of the Borrower that exceed an amount equal to 5% of the sum of,
without duplication, (a) the aggregate Railroad Revenues of the Borrower and the
Subsidiaries for such period and (b) the aggregate Allocable Railroad Revenues
of the CSX/NS Entities for such period.

 

“CSX Conrail Shares” means the Conrail Shares owned directly or indirectly by
the Borrower.

 

“CSX Conrail Subsidiary” means any CSX/NS Acquisition Sub Entity whose sole
assets consist of CSX Conrail Assets.

 

“CSX/NS Acquisition Sub” means CRR Holdings LLC, a Delaware limited liability
company.

 

“CSX/NS Acquisition Sub Entity” means CSX/NS Acquisition Sub or any of its
subsidiaries.

 

7

 

“CSX/NS Agreement” means the Letter Agreement dated April 8, 1997 between the
Borrower and NS providing for the joint acquisition of Conrail.

 

“CSX/NS Entity” means CSX/NS Acquisition Sub or any of its subsidiaries (other
than any NS Conrail Subsidiaries).

 

“Debt” means, as to the Borrower, any Subsidiary or any CSX Conrail Subsidiary
at any date of determination thereof, any obligation of the Borrower, such
Subsidiary or such CSX Conrail Subsidiary, as the case may be, to the extent
that such obligation should be reflected in “Short Term Debt” or “Long Term
Debt” on a consolidated balance sheet or statement of financial position of the
Borrower, such Subsidiaries and such CSX Conrail Subsidiaries at such date in
accordance with GAAP and, for such purposes, the amount of any obligation of any
CSX Conrail Subsidiary which shall be included as “Debt” of the Borrower shall
be equal to the Allocable CSX/NS Debt of such CSX Conrail Subsidiary (except
that, for purposes of Section 6.05, the Allocable CSX/NS Debt of any CSX Conrail
Subsidiary shall be calculated without giving effect to clause (c) of the
proviso to the definition of Allocable CSX/NS Debt).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Documentation Agents” means the collective reference to Morgan Stanley Senior
Funding, Inc., PNC Bank, National Association, The Northern Trust Company and
UBS Securities LLC, in their respective capacities as documentation agents
hereunder.

 

8

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“electronic pdf” means a document that has been converted to an electronic image
and is delivered or furnished by electronic communication.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any Subsidiary or any CSX/NS Entity
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be insolvent within the meaning of
Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

9

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) income and any branch profits Taxes imposed as
a result of a present or former connection between the Administrative Agent, any
Lender, any Issuing Bank or other recipient of such payment and the jurisdiction
of the governmental authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent, such Lender or such Issuing Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Sections 2.08(e) or 2.18(b)), any withholding Tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(f), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.16(a) and (c) any Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means the Five-Year Revolving Credit Agreement,
dated as of September 30, 2011, among CSX Corporation, as borrower, the lenders
parties thereto, Citibank, N.A., Credit Suisse AG, New York Branch, Mizuho
Corporate Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication
agents, Morgan Stanley Bank, PNC Bank, National Association, The Northern Trust
Company and UBS Securities LLC, as documentation agents and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, as reasonably determined by the
Administrative Agent after consultation with the Borrower), any current or
future effective regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

10

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any collateral security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(h).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

11

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.02(e).

 

“Indebtedness” of any Person means, without duplication, (a) all payment
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all payment obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all payment obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty and (j)
all payment obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes arising directly from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document
other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest

 

12

 

Period, and any other dates that are specified in the applicable Competitive Bid
Request as Interest Payment Dates with respect to such Borrowing.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for which the LIBO Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate (for the
shortest period for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day for such Interest Period. When determining the rate for a
period which is less than the shortest period for which the LIBO Screen Rate is
available, the LIBO Screen Rate for purposes of clause (a) above shall be deemed
to be the overnight rate for Dollars reasonably determined by the Administrative
Agent from such service as the Administrative Agent may select.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letter of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an

 

13

 

Affiliate of such Lender and (b) with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Augmenting Lender Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption or pursuant to Section
2.08(e) or 2.18.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period appearing
on pages LIBOR01 or LIBOR02 published by Reuters (or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market; in each case, the “LIBO Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at any time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, the LIBO Rate shall be the
Interpolated Rate at such time; provided that if the Interpolated Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, (a) with respect to any asset, (i) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, or (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities (other than with respect to the capital stock of any Foreign
Subsidiary, any such option or right granted consistent with the past practice
of the Borrower and the Subsidiaries).

 

“Loan Documents” means this Agreement, the Notes, any Augmenting Lender
Supplement or Commitment Increase Supplement, and any amendment, waiver,
supplement or other modification of any of the foregoing.

 

14

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or all Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Majority Lenders.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” has the meaning assigned to such term in Regulation U (including,
so long as the same constitute Margin Stock under Regulation U, the Shares).

 

“Material Adverse Effect” means a material adverse change in the consolidated
financial condition, operations or assets of the Borrower and its consolidated
Subsidiaries, taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower, the Subsidiaries and the CSX/NS
Entities in an aggregate principal amount exceeding $175,000,000.

 

“Maturity Date” means, with respect to each Lender, the fifth anniversary of the
Closing Date, as such date with respect to such Lender may be extended pursuant
to the terms of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, with respect to any sale or other disposition of
Shares, the cash proceeds (including cash equivalents and any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such sale or other disposition received by the
Borrower or any Subsidiary, net of all attorneys’ fees, accountants’ fees,
investment banking fees and other customary fees actually incurred by the
Borrower or any Subsidiary and documented in connection therewith and net of
taxes paid or reasonably expected to be payable by the Borrower or any
Subsidiary as a result thereof.

 

“Non-Approving Lender” has the meaning assigned to such term in Section 2.08(e).

 

15

 

“Non-Collective Maturity Date” means any date as of which any Commitment expires
in accordance with its terms, but not all Commitments expire.

 

“Notes” means the collective reference to any Competitive Loan Notes and
Revolving Loan Notes.

 

“NS” means Norfolk Southern Corporation, a Virginia corporation.

 

“NS Conrail Assets” means any assets of any CSX/NS Acquisition Sub Entity made
available for the separate use and benefit of NS or any of its subsidiaries
pursuant to the CSX/NS Agreement (or the definitive documentation referred to
therein).

 

“NS Conrail Attributable Debt” means any Attributable Debt of any CSX/NS
Acquisition Sub Entity which is to be paid in full directly or indirectly by NS
and its subsidiaries and/or by any NS Conrail Subsidiaries.

 

“NS Conrail Debt” means, as to any CSX/NS Acquisition Sub Entity at any date of
determination thereof, any obligation of such CSX/NS Acquisition Sub Entity to
the extent that (a) such obligation should be reflected in “Short Term Debt” or
“Long Term Debt” on a consolidated balance sheet or statement of financial
position of such CSX/NS Acquisition Sub Entity at such date in accordance with
GAAP and (b) such obligation is to be paid in full directly or indirectly by NS
and its subsidiaries and/or by any NS Conrail Subsidiaries.

 

“NS Conrail Subsidiary” means any CSX/NS Acquisition Sub Entity whose sole
assets consist of NS Conrail Assets.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising directly from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document..

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (other than ERISA);

 

16

 

(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

 

(e)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary (or, with respect to any CSX Conrail
Assets, any CSX Conrail Subsidiary);

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Railroad Revenues” means, with respect to any Person for any period, all
revenues of such Person from third parties which should, in accordance with
GAAP, be included in operating revenues of such Person’s railroad subsidiaries
as reflected in the consolidated financial statements (or in the “Management’s
Discussion and Analysis” section of the report on Form 10-K or 10-Q related
thereto) of such Person for such period.

 

“Railroad Subsidiary” means any Subsidiary that is a Class I common carrier by
rail under the rules of the Surface Transportation Board or any other Subsidiary
the Railroad Revenues of which for the most recent period of four fiscal
quarters of the Borrower exceed an amount equal to 5% of the sum of, without
duplication, (a) the aggregate Railroad Revenues of the Borrower and the
Subsidiaries for such period and (b) the aggregate Allocable Railroad Revenues
of the CSX/NS Entities for such period.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board.

 

17

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than 33-1/3% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Borrower and the Subsidiaries (other than any Margin
Stock) that is subject to the provisions of Article 6 (including Section 6.02).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Loan Note” has the meaning assigned to such term in Section 2.09(e).

 

“Sale/Leaseback Transaction” has the meaning assigned to such term in Section
6.03.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person more than 50% owned or controlled by any such Person or
Persons described in the foregoing clauses (a) and (b).

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

 

“Securitization Subsidiary” means any Subsidiary which (i) engages in no
activities other than in connection with Securitization Transactions permitted
by this Agreement and activities incidental thereto and owns no assets other
than a pool of accounts receivable and the proceeds thereof, or (ii) whose
primary purpose is to hold title or ownership interests in a pool of accounts
receivable and the proceeds thereof in connection with Securitization
Transactions.

 

“Securitization Transaction” means (i) any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary pursuant to which the
Borrower or

 

18

 

such Subsidiary may sell, convey or otherwise transfer a pool of accounts
receivable and the proceeds thereof (whether now existing or arising in the
future) to (a) a Securitization Subsidiary (in the case of a transfer by the
Borrower or any Subsidiary other than a Securitization Subsidiary) or (b) any
other Person (in the case of a transfer by a Securitization Subsidiary), for the
purpose of the incurrence by such other Person of Indebtedness secured by a Lien
on such accounts receivable and the proceeds thereof (or on beneficial interests
of such accounts receivable and the proceeds thereof) or the issuance of
certificates representing beneficial interests in such accounts receivable and
the proceeds thereof, or (ii) any transaction or series of transactions
(including, without limitation, borrowings pursuant to any credit agreement)
that may be entered into by any Securitization Subsidiary pursuant to which such
Securitization Subsidiary may grant a security interest in its assets (whether
now existing or arising in the future) in connection with the incurrence of
Indebtedness by such Securitization Subsidiary.

 

“Shares” means the issued and outstanding shares of common stock of Conrail and
of CSX/NS Acquisition Sub and any subsidiary of CSX/NS Acquisition Sub which
directly or indirectly owns the common stock of Conrail.

 

“Significant CSX/NS Entity” means any CSX/NS Entity (other than any CSX Conrail
Subsidiary) that, assuming such CSX/NS Entity were a Subsidiary, would be a
“significant subsidiary” of the Borrower within the meaning of the SEC’s
Regulation S-X (based upon the Borrower’s direct or indirect proportionate
beneficial ownership of the assets and income of such CSX/NS Entity) and any
other CSX/NS Entity that the Borrower may from time to time designate as a
“Significant CSX/NS Entity” by written notice to such effect to the
Administrative Agent.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Borrower within the meaning of the SEC’s Regulation S-X, any
CSX Conrail Subsidiary that, if such CSX Conrail Subsidiary were a Subsidiary,
would be a “significant subsidiary” of the Borrower within the meaning of the
SEC’s Regulation S-X and any other Subsidiary that the Borrower may from time to
time designate as a “Significant Subsidiary” by written notice to such effect to
the Administrative Agent.

 

“SPC” has the meaning assigned to such term in Section 9.04(h).

 

“Specified Time” means 11:00 a.m., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

19

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

 

“Subsidiary” means any subsidiary of the Borrower, provided that no CSX/NS
Acquisition Sub Entity shall be a Subsidiary for purposes of this Agreement.

 

“Successor Corporation” has the meaning assigned to such term in Section 6.04.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Syndication Agents” means the collective reference to Citibank, N.A., Credit
Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in their respective capacities as syndication agents
hereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest additions to tax or penalties applicable thereto.

 

“Total Capitalization” means, at any date of determination thereof, the sum of
Total Debt at such date plus Total Shareholders’ Equity at such date.

 

“Total Debt” means, at any date of determination thereof, without duplication,
(a) all Debt of the Borrower and the Subsidiaries at such date plus (b) the
Allocable CSX/NS Debt of the CSX/NS Acquisition Sub Entities at such date
(calculated without giving effect to clause (c) of the proviso to the definition
of Allocable CSX/NS Debt).

 

“Total Shareholders’ Equity” means, as to the Borrower at any date of
determination thereof, (a) the sum of all items which would be included under
shareholders’ equity on a consolidated balance sheet or statement of financial
position of the Borrower at such date in accordance with GAAP plus, without
duplication, (b) the excess, if any, of (i) the aggregate purchase price of all
CSX Conrail Shares and all Conrail Shares directly or indirectly owned by the
Borrower and the Subsidiaries over (ii) the Allocable CSX/NS Debt of the CSX/NS
Acquisition Sub Entities at such date (calculated without giving effect to
clause (c) of the proviso to the definition of Allocable CSX/NS Debt). In the
event that any CSX Conrail Assets become assets of the Borrower or any
Subsidiary, Total Shareholders’ Equity shall for all purposes of this Agreement
continue to be computed as if such assets had not become assets of the Borrower
or such Subsidiary.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and any Notes, the borrowing of Loans, the use of the proceeds
thereof, the

 

20

 

request for the issuance of Letters of Credit hereunder and, to the extent
utilized by the Borrower, any increase of Commitments and any extension of the
Maturity Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Administrative Agent, as the case
may be.

 

SECTION 1.01.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.02.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “but not limited to”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other

 

21

 

Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof); provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 


The Credits

 

SECTION 2.01.   Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the Aggregate Outstanding Extensions of Credit
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02.   Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)    Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)   At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of

 

22

 

$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments then in effect or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 20 Eurodollar Revolving
Borrowings outstanding.

 

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Loan
included in any Borrowing if the Interest Period requested with respect to such
Loan would end after the Maturity Date in effect for any Lender making such
Loan.

 

(e)   The Borrower may from time to time elect to increase the Commitments then
in effect in a minimum amount of $25,000,000 so long as, after giving effect
thereto, the aggregate amount of the Commitments then in effect does not exceed
$1,500,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more banks, financial institutions or
other entities (each such bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or extend
Commitments, as the case may be, provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower, each Issuing Bank and the
Administrative Agent (which approval shall, in each case, not be unreasonably
withheld) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of Exhibit
E hereto (a “Commitment Increase Supplement”), reasonably approved by the
Administrative Agent, and (y) in the case of an Augmenting Lender, the Borrower
and such Augmenting Lender execute an agreement substantially in the form of
Exhibit F hereto (an “Augmenting Lender Supplement”), reasonably approved by the
Administrative Agent. Subject to the terms and conditions of this Section
2.02(e), increases in and new Commitments created pursuant hereto shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Lenders, and the Administrative Agent shall notify each affected Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender), shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (or waived in accordance with Section 9.02) and the Administrative
Agent shall have received a Commitment Increase Supplement or Augmenting Lender
Supplement with a certification to this effect and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Closing
Date under Section 4.01(c) as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other relevant Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other relevant Lenders, each Lender’s portion of the
outstanding Loans of all the Lenders to equal its then effective Applicable
Percentage of such outstanding Loans, and (ii) the Borrower shall be deemed to
have repaid and reborrowed all outstanding

 

23

 

Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence in respect of each Eurodollar Loan shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.15 if the deemed payment occurs other than on the last day of any
related Interest Period.

 

SECTION 2.03.   Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, telecopy or electronic pdf to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)         the aggregate amount of the requested Borrowing;

 

(ii)        the date of such Borrowing, which shall be a Business Day;

 

(iii)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.   Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the Aggregate Outstanding Extensions of Credit at any time shall not exceed
the total Commitments at such time. To request Competitive Bids, the Borrower
shall notify the Administrative Agent of such request by telephone, in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before

 

24

 

the date of the proposed Borrowing and, in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, one Business Day before the date
of the proposed Borrowing; provided that the Borrower may submit up to (but not
more than) three Competitive Bid Requests at the same time on the same day, but
a Competitive Bid Request shall not be made within three Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery, telecopy or electronic pdf
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

 

(i)         the aggregate amount of the requested Borrowing;

 

(ii)        the date of such Borrowing, which shall be a Business Day;

 

(iii)       whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;

 

(iv)      the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”; and

 

(v)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy or electronic pdf, inviting the Lenders to submit
Competitive Bids.

 

(b)   Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy or electronic
pdf, in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

25

 

(c)    The Administrative Agent shall promptly notify the Borrower by telecopy
or electronic pdf of the Competitive Bid Rate and the principal amount specified
in each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(d)   Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Administrative
Agent by telephone, confirmed by telecopy or electronic pdf in a form approved
by the Administrative Agent, whether and to what extent it has decided to accept
or reject each Competitive Bid, in the case of a Eurodollar Competitive
Borrowing, not later than 10:30 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that, if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

 

(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy or electronic pdf whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

 

(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.05.   Letters of Credit. (a)  General. Subject to the terms and
conditions set forth herein, the Borrower (and, if a Letter of Credit is issued
for the benefit of any Subsidiary, such Subsidiary) may request the issuance of
Letters of Credit for the account of the Borrower (and, if such Letter of Credit
is issued for the benefit of any Subsidiary, for the account of the Borrower and
such Subsidiary, jointly and severally), in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and

 

26

 

conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank with respect to any Letter
of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.11 to the same extent as if it were the sole
account party in respect of such Letter of Credit.

 

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
telecopy or electronically pdf to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the relevant
Issuing Bank, the Borrower also shall submit a letter of credit application on
the relevant Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $50,000,000 and (ii) the Aggregate Outstanding
Extensions of Credit shall not exceed the total Commitments at such time.

 

(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is five Business Days
prior to the earlier of (whether or not such date shall have passed already) (A)
the Maturity Date then in effect and (B) any Non-Collective Maturity Date and
(ii) the date one year after the date of the issuance of such Letter of Credit,
provided that, subject to clause (i) above, any Letter of Credit may, at the
request of the Borrower as set forth in the application for such Letter of
Credit, be automatically renewed on each anniversary of the issuance thereof for
an additional period of one year unless the Issuing Bank which issued such
Letter of Credit shall have given prior written notice to the Borrower and the
beneficiary of such Letter of Credit that such Letter of Credit will not be
renewed.

 

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Bank and without
any further action on the part of such Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire

 

27

 

participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)   Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by it, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent such
Lender’s Applicable Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the relevant Issuing Bank,
then to such Lenders and the relevant Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i)         any lack of validity or enforceability of any Letter of Credit or
this Agreement, or any term or provision therein;

 

(ii)        any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or this Agreement;

 

(iii)       the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any

 

28

 

Subsidiary or other Affiliate thereof or any other Person may at any time have
against the beneficiary under any Letter of Credit, any Issuing Bank, the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

 

(iv)       any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v)         payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)       any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise the agreed standard of care (as set forth below) in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that
each Issuing Bank shall have exercised the agreed standard of care in the
absence of gross negligence or willful misconduct on the part of such Issuing
Bank, except to the extent that applicable law requires a different standard of
care. Without limiting the generality of the foregoing, it is understood that an
Issuing Bank may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit; provided
that such Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.

 

(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic pdf) of such demand for payment

 

29

 

and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(h)   Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest,
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)   Replacement of the Issuing Banks. Each Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank, provided that the
successor Issuing Bank must be a Lender or an Affiliate of a Lender. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor Issuing Bank, any
other Issuing Bank, or any previous Issuing Bank, or to such successor Issuing
Bank, all other Issuing Banks and all previous Issuing Banks, as the context
shall require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 51% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Article VII. Such deposit shall be held in New
York by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.

 

30

 

Investment of such deposits shall, to the extent reasonably practicable, be made
at the direction of the Administrative Agent and at the Borrower’s risk and
expense. Unless invested in accordance with the preceding sentence, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 51% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

SECTION 2.06.   Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Administrative Agent shall
promptly return to the Borrower any amount (including interest) paid by the
Borrower to the Administrative Agent pursuant to the immediately preceding
sentence, together with any interest thereon paid by such Lender for any day not
covered by the Borrower’s payment.

 

SECTION 2.07.   Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may

 

31

 

elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.

 

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic pdf to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued

 

32

 

as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08.   Expiration, Termination, Reduction and Extension of Commitments.
(a) Unless previously terminated, the Commitment of each Lender shall expire on
the Maturity Date in effect from time to time with respect to such Lender.

 

(b)    Upon any direct or indirect sale or other disposition of Shares (other
than Shares constituting Unrestricted Margin Stock) directly or indirectly
beneficially owned by the Borrower (other than (i) to the Borrower’s direct or
indirect Subsidiaries, (ii) to any wholly-owned subsidiary of CSX/NS Acquisition
Sub so long as the Borrower’s direct or indirect proportionate beneficial
ownership of the Shares shall not be reduced as a result thereof, or (iii) to NS
or its subsidiaries or any CSX/NS Acquisition Sub Entity in consideration of the
acquisition of any assets of Conrail or any of its subsidiaries by the Borrower
or any Subsidiary), the Commitments shall be automatically reduced, on a ratable
basis, in an aggregate amount equal to 100% of the Net Cash Proceeds to the
Borrower and the Subsidiaries of any such sale or other disposition of Shares
(other than Shares constituting Unrestricted Margin Stock). Each such reduction
shall become effective on the fifth Business Day following receipt by the
Borrower or any Subsidiary, as the case may be, of any such Net Cash Proceeds.

 

(c)   The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Aggregate Outstanding Extensions of Credit would exceed the
total Commitments.

 

(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (c) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments then in effect.

 

(e)   On any anniversary of the Closing Date, but no more than twice, (each, an
“Extension Date”), the Borrower shall have the right, with the consent of the
Lenders holding a majority of the Commitments, subject to the terms and
conditions of this Section 2.08(e), to extend the Maturity Date then in effect
(each, an “Extension Effective Date”) by one additional year from such Extension
Date; provided, that (i) the representations and warranties of the Borrower set
forth in this Agreement shall be true and correct on such Extension Date both
before and immediately after giving effect to the proposed Maturity Date
extension, (ii) no Default shall have occurred and be continuing on such
Extension Date both before and

 

33

 

immediately after giving effect to the proposed Maturity Date extension, (iii)
on or prior to the Extension Effective Date, the Administrative Agent shall have
received payment of all fees and interest accrued and payable on the Extension
Effective Date and (iv) the Maturity Date shall not be extended with respect to
any Lender without the consent of such Lender. At least 30 days prior to the
relevant Extension Date, the Borrower shall provide written notice to the
Administrative Agent of the proposed Maturity Date extension. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each Lender
thereof. Any Lender that shall not have provided its written consent to the
proposed Maturity Date extension by the date that is 10 Business Days prior to
the relevant Extension Date shall be deemed to have elected not to approve of
such extension. In the event any Lender does not (or is deemed to not) consent
to an extension of the Maturity Date then in effect with respect to such Lender
(with respect to such extension, a “Non-Approving Lender”), such Lender’s
Commitment shall expire on the Maturity Date then in effect with respect to such
Lender and for all purposes of this Agreement “Maturity Date” in respect of such
Lender, the Loans made by it and any other amounts owing to such Lender
hereunder shall mean such Maturity Date. As of the Maturity Date then being
extended, upon effectiveness of such extension, the Applicable Percentages of
the Lenders shall be deemed modified as appropriate to reflect the expiration of
the Commitment of any Non-Approving Lender with respect to such extension. The
Borrower shall have the right, at its sole expense, upon notice to the
Administrative Agent and any Non-Approving Lender in respect of any Maturity
Date extension, to require such Lender to assign and delegate, prior to the
relevant Extension Date, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under this Agreement and the other Loan Documents to which it is a
party (other than any Competitive Loans held by it) to an assignee that shall
assume such obligations (which assignee may be another Lender that accepts such
assignment), provided, such assignee concurrently with such assignment approves
such extension; and provided, further, that (i) the Borrower (unless the
assignee is a Lender) shall have received the prior written consent of the
Administrative Agent and each Issuing Bank (which consent shall not unreasonably
be withheld) and (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal, participations in LC Disbursements and accrued
interest and fees) or the Borrower (in the case of all other amounts).

 

SECTION 2.09.   Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in effect from time to time, with respect to such Lender and (ii)
to the Administrative Agent for the account of each Lender that has made a
Competitive Loan the then unpaid principal amount of such Competitive Loan on
the last day of the Interest Period applicable to such Loan.

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period

 

34

 

applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. In case of any
discrepancy between the entries made by the Administrative Agent pursuant to
this paragraph and the entries made by any Lender pursuant to paragraph (b) of
this Section, such Lender’s entries shall be considered correct, in the absence
of manifest error.

 

(d)    In case of any dispute, action or proceeding relating to any Loan, the
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)   Any Lender may request of the Borrower that (i) Revolving Loans made by it
be evidenced by a promissory note, substantially in the form of Exhibit B-1 (a
“Revolving Loan Note”) and (ii) Competitive Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit B-2 (a “Competitive Loan
Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes in such forms payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such forms payable to the order
of the payee named therein (or, if any such promissory note is a registered
note, to such payee and its registered assigns).

 

SECTION 2.10.   Optional and Mandatory Prepayment of Loans. (a)  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior written consent of the Lender thereof.

 

(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic pdf) of any prepayment to be made pursuant
to paragraph (a) of this Section (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Except as set forth in
paragraph (d) below, each prepayment of a Revolving Borrowing shall be

 

35

 

applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by payment of accrued interest to the extent required by
Section 2.12.

 

(c)   If, following any reduction of the total Commitments in connection with
any sale or other disposition of Shares by the Borrower or any Subsidiary, the
Aggregate Outstanding Extensions of Credit at such time exceed the total then
effective Commitments, the Borrower shall, without notice or demand, immediately
repay Revolving Loans in an aggregate principal amount equal to the lesser of
(i) the amount of such excess and (ii) the aggregate principal amount of
Revolving Loans then outstanding, together with interest accrued to the date of
such payment or prepayment on the principal so prepaid and any amounts payable
under Section 2.15 in connection therewith. To the extent that after giving
effect to any prepayment of Revolving Loans required by the preceding sentence,
the Aggregate Outstanding Extensions of Credit at such time still exceed the
total then effective Commitments, the Borrower shall, without notice or demand,
immediately deposit in a Cash Collateral Account upon terms reasonably
satisfactory to the Administrative Agent an amount equal to the amount of such
remaining excess. The Administrative Agent shall apply any cash deposited in the
Cash Collateral Account (to the extent thereof) to repay the principal of each
Competitive Loan on the date such principal becomes due and payable hereunder
and/or to reimburse, pursuant to Section 2.05(e), any LC Disbursement made
thereafter, provided that the Administrative Agent shall release to the Borrower
from time to time such portion of the amount on deposit in the Cash Collateral
Account which is equal to the amount by which the total Commitments at such time
plus the amount on deposit in the Cash Collateral Account exceeds the Aggregate
Outstanding Extensions of Credit at such time. “Cash Collateral Account” means
an account, in the name of the Administrative Agent for the benefit of the
Lenders, established by the Borrower with the Administrative Agent and over
which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this Section.

 

(d)    The provisions of Section 2.09(a) notwithstanding, the Borrower shall,
without notice or demand, repay all Loans of each Non-Approving Lender on the
Maturity Date then in effect with respect to such Lender.

 

SECTION 2.11.   Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the then effective Commitment of such
Lender (whether used or unused) during the period from and including the Closing
Date to but excluding the date on which such Commitment expires or is
terminated; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates or expires, then such facility fee
shall continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees with respect to each Lender shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitment of such Lender terminates or expires,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitment of such Lender
terminates or expires shall be payable on demand. All facility fees shall be
computed on the basis of a year of 365 (or 366 in the case of a leap year) days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

36

 

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Rate applicable to interest on Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
relating to the Letters of Credit issued by such Issuing Bank during the period
from and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees with respect to
each Lender and Issuing Bank, respectively, accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which such Lender’s or Issuing Bank’s Commitments
terminate or expire and any such fees accruing after the date on which the
Commitments terminate or expire shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 365 (or 366 in the case of a leap year) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)   The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12.   Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

 

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to (i) in the case of a Eurodollar Revolving Loan, the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate or (ii) in the case of a Eurodollar Competitive Loan, the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Loan.

 

(c)   Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
Fixed Rate applicable to such Loan.

 

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at

 

37

 

stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, from and including the date such
amount shall become due, but excluding the date such amount shall be paid in
accordance with Section 2.17, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided above.

 

(e)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest on each Loan shall be payable upon termination or
expiration of the Commitment of the Lender making such Loan.

 

(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be presumptively correct absent manifest error.

 

SECTION 2.13.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)    the Administrative Agent determines (which determination shall be
presumptively correct, absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Majority Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic pdf as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing
and (iii) any request by the Borrower for a Eurodollar Competitive Borrowing
shall be ineffective; provided that (A) if the

 

38

 

circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

SECTION 2.14.   Increased Costs. (a)  If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)      subject the Administrative Agent, any Lender or any Issuing Bank to
any Taxes (other than any Indemnified Taxes, Other Taxes or Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement, any of the other Loan
Documents or Eurodollar Loans or Fixed Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or, in
the case of (ii), any Loans) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank (or, in the case of (ii), the Administrative Agent, such Lender or
such Issuing Bank) hereunder in respect of such Loan or Letter of Credit by an
amount deemed by such Lender or such Issuing Bank (or, in the case of (ii), the
Administrative Agent, such Lender or such Issuing Bank) to be material, then the
Borrower will pay to such Lender or such Issuing Bank (or, in the case of (ii),
the Administrative Agent, such Lender or such Issuing Bank), as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank (or, in the case of (ii), the Administrative Agent, such Lender or such
Issuing Bank), as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)   If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, any of the other Loan Documents or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or such Issuing Bank
to be material, then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate

 

39

 

such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

 

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts (including the basis therefor and the calculation thereof, which claim
and the determination thereof shall be made in good faith by the applicable
Lender or Issuing Bank and consistent with similarly situated customers of the
applicable Lender or Issuing Bank under agreements having provisions similar to
this Section 2.14 after consideration of such factors as the Administrative
Agent, such Lender or such Issuing Bank, as applicable, then reasonably
determines to be relevant; provided that none of the Administrative Agent, such
Lender or such Issuing Bank, as applicable, shall be required to disclose any
confidential or proprietary information in connection therewith) necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be presumptively correct absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)   Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than three months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the three-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.15.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss and the actual cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such

 

40

 

payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Eurodollar
Revolving Loan) or the LIBO Rate (in the case of a Eurodollar Competitive Loan)
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an Affiliate of such Lender) for dollar deposits from
other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive (including the basis therefor and the calculation
thereof) pursuant to this Section shall be delivered to the Borrower and shall
be presumptively correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.16.   Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the applicable Withholding Agent shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, each Lender or each Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Withholding Agent shall make such
deductions and (iii) the applicable Withholding Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or such Issuing Bank, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto to the extent such penalties, interest and
expenses shall not result from any action or inaction on the part of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability (including the basis therefor and the
calculation thereof) delivered to the Borrower by a Lender or an Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be presumptively
correct absent manifest error.

 

(d)    Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for

 

41

 

such Indemnified Taxes or Other Taxes, and without limiting the obligation of
the Borrower to do so) attributable to such Lender or such Issuing Bank that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(d) shall be paid
within 30 days after the Administrative Agent delivers to the applicable Lender
or Issuing Bank a certificate stating the amount of such payment or liability
(including the basis therefor and the calculation thereof). Such certificate
shall be presumptively correct absent manifest error.

 

(e)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender's judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.16(f). If any form or certification previously delivered pursuant to
this Section 2.16(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify such Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

 

(ii)         Without limiting the generality of the foregoing, each Lender
shall, if it is legally eligible to do so, deliver to such Borrower and the
Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

42

 

A. in the case of a Lender that is a “U.S. Person” as defined in Section
7701(a)(30) of the Code, IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

B. in the case of a Foreign Lender claiming the benefits of an income Tax treaty
to which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

 

C. in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Foreign Lender's
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

D. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G (a “U.S. Tax
Certificate”) to the effect that such Foreign Lender is not (a) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (2) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable;

 

E. in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

 

F. any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)       If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by

 

43

 

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iv)       For purposes of this Section 2.16(f), the term “Lender” includes any
Issuing Bank.

 

(g)    If the Borrower determines in good faith that a reasonable basis exists
for contesting a Tax, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such Tax at the
Borrower’s expense if requested by the Borrower. If any Lender or the
Administrative Agent, as applicable, obtains a credit against or receives a
refund or reduction (whether by way of direct payment or by offset) of any Tax
for which payment has been made pursuant to this Section, which credit, refund
or reduction in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, (and without any obligation to disclose its tax
records) is allocable to such payment made under this Section, the amount of
such credit, refund or reduction (together with any interest received thereon)
promptly shall be paid to the Borrower to the extent payment has been made in
full by the Borrower pursuant to this Section and net of all out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to the Administrative Agent or
such Lender the amount paid over pursuant to this Section 2.16(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority.

 

SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim (the Administrative Agent will use commercially reasonable
efforts to provide an invoice with respect to interest and fees payable
hereunder at least 10 Business Days prior to the date such payment is due;
provided that the Administrative Agent shall have no liability for any failure
or delay in providing any such invoice). Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest,

 

44

 

interest thereon shall be payable for the period of such extension at the same
applicable rate. All payments hereunder shall be made in Dollars.

 

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)   Except as provided in Sections 2.09(a) and 2.10(d) with respect to Loans
of a Non-Approving Lender, if any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may, subject to Section 9.08, exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

 

45

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.18.   Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender or a Participant in such Lender’s Loans requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or a Participant in such Lender’s Loans or any Governmental Authority for
the account of any Lender or Participant pursuant to Section 2.16, then such
Lender or Participant shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender or Participant, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender or Participant to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or Participant. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
Participant in connection with any such designation or assignment. Without
limiting the generality of the foregoing, each Lender and Participant shall use
all reasonable efforts to mitigate the effect upon the Borrower of any increased
capital requirement and shall assess any cost related to such increased capital
on a nondiscriminatory basis among the Borrower and other borrowers of such
Lender or Participant to which such cost applies and such Lender or Participant
shall not be entitled to be compensated for any increased capital requirement
unless it is, as a result of such law, regulation, guideline or request, such
Lender’s or Participant’s policy generally to seek to exercise such rights,
where available, against other borrowers of such Lender or Participant.

 

(b)    If any Lender or a Participant in such Lender’s Loans requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or Participant or any Governmental Authority for
the account of any Lender or Participant pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or if any Lender shall have a credit rating
of C/D (or its equivalent) or lower by Thomson BankWatch, Inc. (or any successor
thereto), then the Borrower shall have the right, at its sole expense, upon
notice to such Lender and the Administrative Agent, to require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank) which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver

 

46

 

by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.19.   Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

 

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

 

(c) if LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

 

(i) all or any part of LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under

47

 

Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.05(j), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 


Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.   Organization; Powers. Each of the Borrower and the Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

SECTION 3.02.   Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action of the Borrower. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each Note and each other Loan
Document when executed and delivered by the Borrower will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization,

 

48

 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower, any Subsidiary or any CSX/NS Entity or any order of any
Governmental Authority, (c) will not violate or result in a default, or give
rise to a right to require any material payment, under any indenture, agreement
or other instrument binding upon the Borrower, any Subsidiary or any of their
respective assets (or, in the case of CSX/NS Acquisition Sub or Conrail or any
of its subsidiaries (excluding any NS Conrail Subsidiaries), any indenture,
agreement or other instrument a violation, default or required payment under
which would result in a Material Adverse Effect), and (d) will not result in the
creation or imposition of any Lien on any material asset of the Borrower or any
Subsidiary (or, in the case of CSX/NS Acquisition Sub or Conrail or any of its
subsidiaries (excluding any NS Conrail Subsidiaries), any Lien on any of its
assets if such Lien would result in a Material Adverse Effect).

 

SECTION 3.04.   Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated statement of
financial position, and statements of earnings, changes in shareholders’ equity
and cash flows (i) as of and for the fiscal year ended December 26, 2014,
reported on by Ernst & Young LLP, independent public accountants, and (ii)
except for statements of changes in shareholders’ equity, as of and for the
fiscal quarter ended March 27, 2015, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)    Since December 26, 2014, there has been no Material Adverse Effect.

 

SECTION 3.05.   Properties. (a) Each of the Borrower and the Subsidiaries has
good title to, or valid leasehold interests in or rights to use, all its real
and personal property material to its business, except for such irregularities
that, individually or in the aggregate, would not result in a Material Adverse
Effect.

 

(b)    Each of the Borrower and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not result
in a Material Adverse Effect.

 

SECTION 3.06.   Litigation and Environmental Matters. (a) There is no pending
litigation or administrative proceeding or other legal or regulatory development
that is reasonably likely to result in a Material Adverse Effect or to
materially adversely affect the rights and remedies of the Lenders hereunder.

 

49

 

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not result in a Material
Adverse Effect, neither the Borrower nor any Subsidiary nor any CSX/NS Entity
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07.   Compliance with Laws and Agreements. Each of the Borrower, the
Subsidiaries and the CSX/NS Entities is in compliance with all laws, regulations
and orders (other than Environmental Laws) of any Governmental Authority
applicable to it or its property (including Regulation U) and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. No Default has occurred and is continuing.

 

SECTION 3.08.   Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.   Taxes. Each of the Borrower, the Subsidiaries and the CSX/NS
Entities has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower, such Subsidiary or such
CSX/NS Entity, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so would not
result in a Material Adverse Effect.

 

SECTION 3.10.   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would result in a Material Adverse
Effect.

 

SECTION 3.11.   Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected or pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that such pro forma statements or projections are
inherently subjective and are subject to significant uncertainties and
contingencies many of which are beyond the control of the Borrower and that no
assurance can be given that such projections or pro forma financial statements
will be realized.

 

SECTION 3.12.   Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their

 

50

 

respective officers and employees, and to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by the Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

ARTICLE IV


 

Conditions

 

SECTION 4.01.   Closing Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower and the Lenders either (i) counterparts of this Agreement signed on
behalf of such parties or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic pdf transmission
of a signed signature page of this Agreement) that such parties have each signed
a counterpart of this Agreement.

 

(b)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) Davis Polk & Wardwell LLP, special counsel for the Borrower,
substantially in the form of Exhibit C, and (ii) the General Counsel or an
Assistant General Counsel of the Borrower, substantially in the form of Exhibit
D. The Borrower hereby requests such counsel to deliver such opinions.

 

(c)    The Administrative Agent shall have received (i) a certificate of the
Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of the Borrower executing this Agreement and authorized to execute
Notes reasonably satisfactory in form and substance to the Administrative Agent
and (ii) true and complete copies of the certificate of incorporation and
by-laws of the Borrower, certified as of the Closing Date as complete and
correct copies thereof by the Secretary or an Assistant Secretary of the
Borrower.

 

(d)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that (i) the representations and warranties
of the Borrower set forth in this Agreement are true and correct as of the
Closing Date and (ii) upon the effectiveness of this Agreement, no Default shall
have occurred and be continuing.

 

(e)    The Borrower shall have paid all fees required to be paid, and all
expenses required to be paid and for which invoices have been presented, on or
before the Closing Date.

 

51

 

(f)    Concurrently with the effectiveness of this Agreement, (i) the Borrower
shall (and does hereby) terminate the commitments under the Existing Credit
Agreement and (ii) all principal, interest and fees under the Existing Credit
Agreement shall be paid in full. Any advance notice required in connection with
such termination or prepayment is hereby waived by the Lenders (to the extent
such Lenders are parties to the Existing Credit Agreement).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)    The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in Sections
3.04(b) and 3.06) or any other Loan Document shall be true and correct on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V


 

Affirmative Covenants

 

Until all Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.   Financial Statements and Other Information. The Borrower will
furnish to each Lender through the Administrative Agent:

 

(a)    as soon as available but in any event within 120 days after the end of
each fiscal year of the Borrower, its audited consolidated statement of
financial position and related statements of earnings, changes in shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all

 

52

 

material respects the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP; provided, however, that the Borrower may deliver, in lieu
of the foregoing, the annual report of the Borrower for such fiscal year on Form
10-K filed with the SEC, but only so long as the financial statements contained
in such annual report on Form 10-K are substantially the same in content as the
financial statements referred to in the preceding provisions of this paragraph
(a);

 

(b)   as soon as available but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated statement of financial position and related statements of earnings
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
provided, however, that the Borrower may deliver, in lieu of the foregoing, the
quarterly report of the Borrower for such fiscal quarter on Form 10-Q filed with
the SEC, but only so long as the financial statements contained in such
quarterly report on Form 10-Q are substantially the same in content as the
financial statements referred to in the preceding provisions of this paragraph
(b);

 

(c)    concurrently with each delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit H hereto (i) certifying as to whether, to
the best knowledge of such Financial Officer, a Default has occurred and is
continuing and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.05 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)   promptly after the same become publicly available, copies of all periodic
and other reports on Forms 8-K, 10-Q and 10-K and all proxy statements filed by
the Borrower or any Subsidiary with the SEC or any other documents distributed
by the Borrower to its shareholders generally which contain the equivalent
information to that contained in such Forms or proxy statements; and

 

(e)    promptly following any request therefor, such other information regarding
the operations and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered to the Lenders on the date on which the Borrower
provides written notice to

53

 

the Lenders that such information has been posted on the Borrower’s website on
the Internet at http://www.csx.com or is available on the website of the SEC at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communication
pursuant to procedures approved by the Administrative Agent pursuant to Section
9.01(b).

 

SECTION 5.02.   Notices of Material Events. The Borrower will furnish to each
Lender through the Administrative Agent prompt written notice of the following:

 

(a)    within three Business Days after any Financial Officer obtains knowledge
of the occurrence of any Default which is continuing, the occurrence of such
Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that would, in the reasonable judgment of the Borrower, result in
a Material Adverse Effect;

 

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would, in the reasonable judgment of the
Borrower, result in a Material Adverse Effect; and

 

(d)   any other development that results in, or would in the reasonable judgment
of the Borrower result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.   Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises it
reasonably deems necessary to the conduct of its business; provided that the
foregoing shall not prohibit any merger, consolidation or disposition not
prohibited under Section 6.04 or prohibit the Borrower or any Significant
Subsidiary from discontinuing any business or forfeiting any right, license,
permit, privilege or franchise to the extent it reasonably deems appropriate in
the ordinary course of its business.

 

SECTION 5.04.   Payment of Obligations. The Borrower will, and will cause each
Subsidiary and each CSX Conrail Subsidiary to, pay its obligations, including
Tax liabilities, that, if not paid, would result in a Material Adverse Effect
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings.

 

SECTION 5.05.   Maintenance of Properties; Insurance. The Borrower will, and
will cause each Significant Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain insurance with financially
sound insurance companies (including captive or

 

54

 

affiliated insurance companies) or, to the extent consistent with prudent
business practice, programs of self-insurance, in each case in such amounts,
with such deductibles and against such risks as are reasonably appropriate.

 

SECTION 5.06.   Books and Records; Inspection Rights. The Borrower will, and
will cause each Significant Subsidiary to, keep and maintain proper books of
record and account in accordance with GAAP. The Borrower will, and will cause
each Subsidiary and each CSX Conrail Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and coordinated with the Administrative Agent, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all during normal business hours and at such reasonable times and
as often as reasonably requested.

 

SECTION 5.07.   Compliance with Laws. The Borrower will, and will cause each
Subsidiary and CSX Conrail Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.   Use of Proceeds, Commitments and Letters of Credit. The proceeds
of the Loans and Letters of Credit shall be used for working capital and other
general corporate purposes. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not directly or knowingly indirectly
use the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States.

 

SECTION 5.09.   Federal Regulations. No part of the proceeds of any Loan will be
used for “purchasing” or “carrying” (within the respective meanings of each of
the quoted terms under Regulation U of the Board as now and from time to time
hereafter in effect) any Margin Stock in violation of the applicable
requirements of such Regulation. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U, as
the case may be.

 

ARTICLE VI


 

Negative Covenants

 

Until all Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

55

 

SECTION 6.01.   Limitation on Subsidiary Debt. The Borrower will not permit any
Subsidiary or any CSX Conrail Subsidiary to create, incur or assume any Debt
(other than Debt substantially secured by a Lien or Liens on assets of such
Subsidiary or such CSX Conrail Subsidiary permitted under Section 6.02) after
the Closing Date, except:

 

(a)    extensions, renewals and replacements of any Debt existing on the date
hereof that do not increase the outstanding principal amount thereof (other than
to finance payments made in connection therewith);

 

(b)   Debt of any Subsidiary or CSX Conrail Subsidiary to the Borrower or any
other Subsidiary or CSX Conrail Subsidiary;

 

(c)    Debt of any Person that becomes a Subsidiary after the date hereof;
provided that such Debt exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary;

 

(d)   Debt of any Subsidiary or CSX Conrail Subsidiary as an account party in
respect of letters of credit; and

 

(e)    other Debt; provided that (i) at the time of the creation, incurrence or
assumption of such Debt and after giving effect thereto, the aggregate principal
amount of all such Debt of the Subsidiaries does not exceed an amount equal to
15% of Total Capitalization at such time and (ii) any Allocable CSX/NS Debt of
the CSX/NS Acquisition Sub Entities incurred after the Closing Date shall,
without duplication, be treated as “Debt” of a Subsidiary for purposes of clause
(i) of this proviso.

 

SECTION 6.02.   Liens. The Borrower will not, and will not permit any Subsidiary
or CSX Conrail Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it (other than
Unrestricted Margin Stock) to secure Debt of the Borrower, any Subsidiary or any
CSX Conrail Subsidiary, except:

 

(a)    Permitted Encumbrances;

 

(b)   any Lien on any property or asset of the Borrower or any Subsidiary or
Conrail or any of its subsidiaries existing on the date hereof; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower,
any Subsidiary or any CSX Conrail Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (other than to finance payments made in connection therewith);

 

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower, any Subsidiary or any CSX/NS Entity or existing on any
property or asset of any Person that becomes a Subsidiary or CSX/NS Entity after
the date hereof prior to the time such Person becomes a Subsidiary or CSX/NS
Entity; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary or CSX/NS
Entity, as the case may be, (ii) such Lien shall not apply to any other property
or assets of the Borrower, any Subsidiary or any CSX Conrail Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the

 

56

 

date of such acquisition or the date such Person becomes a Subsidiary or CSX/NS
Entity, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (other than to
finance payments made in connection therewith);

 

(d)   Liens on railroad locomotives, auto racks, rolling stock, vessels, barges,
containers, vehicles, terminals and other fixed or capital assets acquired,
constructed, improved or refurbished by or for the Borrower, any Subsidiary or
any CSX Conrail Subsidiary; provided that (i) such Liens and the Debt secured
thereby are incurred prior to or within three years after such acquisition or
the completion of such construction, improvement or refurbishment, (ii) the Debt
secured thereby does not exceed 100% of the cost of acquiring, constructing,
improving or refurbishing such assets and (iii) such Liens shall not apply to
any other property or assets of the Borrower, any Subsidiary or any CSX Conrail
Subsidiary;

 

(e)    Liens securing Debt in respect of the transactions described in Schedule
6.02;

 

(f)    Liens on assets owned by a Securitization Subsidiary granted in
connection with a Securitization Transaction so long as the aggregate principal
amount of Indebtedness outstanding with respect to all such Securitization
Transactions does not exceed $750,000,000 at any time; and

 

(g)   Liens not otherwise permitted hereunder; provided that, at the time of the
creation, incurrence or assumption of any Debt secured by any such Lien and
after giving effect thereto, the aggregate principal amount of Debt of the
Borrower and the Subsidiaries secured by Liens permitted under this clause (g),
together with, without duplication, the sum of (i) the Attributable Debt then
outstanding in respect of Sale/Leaseback Transactions permitted under Section
6.03(c) in respect of which the obligations of the Borrower or any Subsidiary do
not constitute Capital Lease Obligations, (ii) the aggregate then outstanding
principal amount of Allocable CSX/NS Debt of the CSX/NS Acquisition Sub Entities
incurred after the Closing Date then secured by Liens on the assets of any
CSX/NS Entity (other than Liens which would be permitted under paragraphs (a)
through (f) of this Section assuming the CSX/NS Acquisition Sub Entities were
Subsidiaries) and (iii) the aggregate then outstanding Allocable CSX/NS
Attributable Debt of the CSX/NS Acquisition Sub Entities incurred after the
Closing Date, does not exceed an amount equal to 15% of Total Capitalization at
such time.

 

SECTION 6.03.   Limitation on Sale/Leaseback Transactions. The Borrower will
not, and will not permit any Subsidiary or any CSX Conrail Subsidiary to, enter
into any arrangement with any Person providing for the leasing by the Borrower,
any Subsidiary or any CSX Conrail Subsidiary of real or personal property (other
than Unrestricted Margin Stock) which has been or is to be sold or transferred
by the Borrower, such Subsidiary or such CSX Conrail Subsidiary to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of the Borrower,
such Subsidiary or such CSX Conrail Subsidiary (a “Sale/Leaseback Transaction”),
except:

 

(a)    any Sale/Leaseback Transaction described in Schedule 6.02;

 

57

 

(b)   any arrangement with respect to any railroad locomotive, auto rack,
rolling stock, vessel, barge, container, vehicle, terminal or other fixed or
capital asset; provided that such arrangement is entered into (A) prior to or
within three years after the acquisition, construction, improvement or
refurbishment of such railroad locomotive, auto rack, rolling stock, vessel,
barge, container, vehicle, terminal or other fixed or capital asset or (B) with
respect to the assets of Conrail or any of its subsidiaries, not later than
August 22, 2001; and

 

(c)    Sale/Leaseback Transactions not otherwise permitted hereunder; provided
that, (i) if the obligations of the Borrower, any Subsidiary or any CSX Conrail
Subsidiary in respect of any such Sale/Leaseback Transaction constitute Capital
Lease Obligations, the Liens created in respect of such Sale/Leaseback
Transactions are permitted under Section 6.02 and (ii) if the obligations of the
Borrower, any Subsidiary or any CSX Conrail Subsidiary in respect of any such
Sale/Leaseback Transaction do not constitute Capital Lease Obligations, at the
time of the creation, incurrence or assumption of any Attributable Debt in
connection with such Sale/Leaseback Transaction and after giving effect thereto,
the aggregate principal amount of Attributable Debt of the Borrower and the
Subsidiaries then outstanding in respect of leases entered into in connection
with Sale/Leaseback Transactions permitted under this clause (ii), together
with, without duplication, the aggregate principal amount of Debt of the
Borrower and the Subsidiaries then secured by Liens permitted under Section
6.02(g), the aggregate principal amount of Allocable CSX/NS Debt of the CSX/NS
Acquisition Sub Entities incurred after the Closing Date then secured by Liens
on the assets of any CSX/NS Entity (other than Liens which would be permitted
under paragraphs (a) through (f) of Section 6.02 assuming the CSX/NS Acquisition
Sub Entities were Subsidiaries) and the aggregate then outstanding Allocable
CSX/NS Attributable Debt of the CSX/NS Acquisition Sub Entities incurred after
the Closing Date, does not exceed an amount equal to 15% of Total Capitalization
at such time.

 

SECTION 6.04.   Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired), unless (a) if the
Borrower is not the surviving corporation, the surviving corporation in any such
merger or consolidation or the Person which acquires all or substantially all of
the assets of the Borrower shall be a corporation organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia (the “Successor Corporation”) and shall expressly assume, by amendment
to this Agreement executed by the Borrower, the Successor Corporation and the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other amounts payable under this Agreement and any
Notes and the payment and performance of every covenant hereof on the part of
the Borrower to be performed or observed, (b) immediately after giving effect to
such transaction, no Default or Event of Default shall have occurred and be
continuing and (c) if the Borrower is not the surviving corporation, the
Borrower shall have delivered a certificate of a Financial Officer and a written
opinion of counsel reasonably satisfactory to the Administrative Agent (who may
be counsel to the Borrower), each stating that such transaction and amendment
comply with this Section and that all conditions precedent herein provided for
relating to such transaction have been satisfied; provided that the Borrower and
the Subsidiaries will be

 

58

 

permitted to sell, transfer and otherwise dispose of Unrestricted Margin Stock
without regard to the foregoing restrictions.

 

SECTION 6.05.   Financial Covenant. The Borrower shall not permit the ratio of
Total Debt to Total Capitalization to exceed 0.65 to 1.00. Notwithstanding the
foregoing, once the Credit Rating Event occurs, the Borrower shall not
thereafter be required to comply with the financial covenant in this Section,
regardless of the Ratings.

 

SECTION 6.06.   Ownership of Railroad Subsidiaries. The Borrower shall not (a)
permit any Railroad Subsidiary to cease to be a wholly-owned Subsidiary of the
Borrower or (b) directly or indirectly, sell, transfer or otherwise dispose of
any capital stock of any CSX Conrail Railroad Subsidiary; provided that (i)
neither the Borrower nor any Subsidiary shall be in any way restricted under
this Section from selling or otherwise disposing of Unrestricted Margin Stock
and (ii) neither the Borrower nor any Subsidiary shall be prohibited pursuant to
clause (b) from transferring the capital stock of any CSX Conrail Railroad
Subsidiary (A) to the Borrower’s direct or indirect Subsidiaries, (B) to any
wholly-owned subsidiary of CSX/NS Acquisition Sub so long as the Borrower’s
direct or indirect proportionate beneficial ownership of such capital stock
shall not be reduced as a result thereof or (C) to NS or its subsidiaries or any
CSX/NS Acquisition Sub Entity in consideration of the acquisition of any assets
of Conrail or any of its subsidiaries by the Borrower or any Subsidiary.

 

SECTION 6.07.   Sales of Unrestricted Margin Stock. The Borrower shall not, and
shall not permit any Subsidiary or CSX/NS Entity to, (a) sell or otherwise
dispose of any Shares constituting Unrestricted Margin Stock other than in
exchange for cash or cash equivalents or (b) fail to maintain the proceeds of
any such sale or other disposition as cash, cash equivalents or short-term
investments; provided that (i) to the extent that the Borrower shall elect to
reduce the Commitments pursuant to Section 2.08(c) at any time after any such
sale or other disposition, the requirements of clause (b) above shall cease to
apply to the portion of such proceeds as shall be equal to the aggregate amount
of any such reductions and (ii) this Section shall not apply to sales or other
dispositions of Unrestricted Margin Stock (A) to the Borrower’s direct or
indirect Subsidiaries, (B) to any wholly-owned subsidiary of CSX/NS Acquisition
Sub so long as the Borrower’s direct or indirect proportionate beneficial
ownership of the Shares shall not be reduced as a result thereof, or (C) to NS
or its subsidiaries or any CSX/NS Acquisition Sub Entity in consideration of the
acquisition of any assets of Conrail or any of its subsidiaries by the Borrower
or any Subsidiary.

 

SECTION 6.08.   Limitation on Guarantees and Liens of CSX/NS Entities. The
Borrower shall not permit any CSX/NS Entity to create, incur, assume or suffer
to exist any Guarantee in respect of, or Liens upon any of the property, assets
or revenues, whether now owned or hereafter acquired, of such CSX/NS Entity to
secure, Indebtedness of NS or any of its subsidiaries (other than CSX/NS
Entities).

 

SECTION 6.09.   CSX/NS Agreement. The Borrower shall not agree to any material
modification or amendment of any of the terms of the CSX/NS Agreement if, in the
reasonable judgment of at least three of the Agents, such modification or
amendment would be reasonably likely to result in a Material Adverse Effect.

 

SECTION 6.10.   Final Asset Division. Notwithstanding any provision to the
contrary in Article VI (but without prejudice to Sections 6.05, 6.08 and 6.09),
the Borrower and

 

59

 

its Subsidiaries shall be permitted to incur, assume, refinance, replace,
guarantee or otherwise assume direct or indirect responsibility for the payment
of the Allocable CSX/NS Debt (calculated without giving effect to clause (c) of
the proviso to the definition thereof) or Allocable CSX/NS Attributable Debt
(calculated without giving effect to clause (c) of the proviso to the definition
thereof) of the CSX/NS Acquisition Sub Entities in connection with the final
asset division contemplated by the CSX/NS Agreement, either on an unsecured
basis or secured by Liens on the assets of any CSX/NS Acquisition Sub Entity
(whether such assets remain assets of such CSX/NS Acquisition Sub Entity or are
acquired by the Borrower or any of its Subsidiaries) and any resulting Debt,
Lien or, to the extent applicable, Sale/Leaseback Transaction of the Borrower or
any of its Subsidiaries shall not be included for purposes of determining
compliance with the limitations contained in Sections 6.01(e), 6.02(g) and
6.03(c).

 

ARTICLE VII


 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; provided that, if any such failure shall
result from the malfunctioning or shutdown of any wire transfer or other payment
system reasonably employed by the Borrower to make such payment or from an
inadvertent error of a technical or clerical nature by the Borrower or any bank
or other entity reasonably employed by the Borrower to make such payment, no
Event of Default shall result under this paragraph (a) during the period (not in
excess of two Business Days) required by the Borrower to make alternate payment
arrangements;

 

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of ten days (provided
that the Borrower shall not be in default under this Section for any failure to
pay interest or fees due hereunder when due or within such ten day grace period
if it does not receive an invoice from the Administrative Agent by the date that
is ten Business Days prior to the relevant due date or if it believes that an
invoice is not correct so long as (i) the Borrower shall promptly (and, in any
event, within two Business Days of the date that is ten Business Days prior to
the relevant due date) notify the Administrative Agent that it has not received
an invoice by such date or that it believes that an invoice is not correct, (ii)
(x) to the extent the Borrower has not received an invoice, the Borrower shall
have paid the amount of interest and/or fees that it believes is due on the due
date therefor or (y) to the extent the Borrower has received an invoice, the
Borrower shall have paid the amount of interest and/or fees stated on such
invoice on the due date therefor and (iii) the Borrower shall make any
additional payment required within two Business Days after receipt by the
Borrower of an invoice from the Administrative Agent that correctly sets forth
the amount of interest and fees so due);

 

60

 

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement, any other Loan Document or any amendment
or modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made;

 

(d)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (c) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower;

 

(e)    any event of default or similar event or condition occurs (and continues
after any applicable grace period) under any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any Material Indebtedness, whether such Material Indebtedness now exists or
shall hereafter be created and shall result in any Material Indebtedness
becoming due prior to its scheduled maturity (other than any such event or
condition arising solely out of the violation by the Borrower or any Subsidiary
of any covenant in any way restricting the Borrower’s, or any such Subsidiary’s,
right or ability to sell, pledge or otherwise dispose of Unrestricted Margin
Stock) and such acceleration shall not be rescinded or annulled in accordance
with the terms of such mortgage, indenture or investment, as the same case may
be; provided that (i) this clause (e) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary permitted sale or transfer of the
property or assets securing such Indebtedness and (ii) any acceleration of
Indebtedness of any CSX/NS Entity (other than a CSX Conrail Subsidiary) shall
not be included for purposes of determining if an Event of Default has occurred
under this paragraph so long as such acceleration (x) does not result from a
breach by the Borrower of its obligations under the CSX/NS Agreement (or the
definitive documentation referred to therein) or (y) would not result in a
Material Adverse Effect;

 

(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or Significant CSX/NS
Entity or its debts, or of a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or Significant CSX/NS Entity or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(g)   the Borrower or any Significant Subsidiary or Significant CSX/NS Entity
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in

 

61

 

clause (f) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or Significant CSX/NS Entity or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(h)   the Borrower or any Significant Subsidiary or Significant CSX/NS Entity
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(i)     one or more judgments for the payment of money in an aggregate amount
(to the extent not covered by insurance) in excess of $175,000,000 shall be
rendered against the Borrower, any Subsidiary, any CSX/NS Entity or any
combination thereof and the same shall remain unpaid or undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, provided that any judgment rendered against any CSX/NS Entity (other
than a CSX Conrail Subsidiary) shall not be included for purposes of determining
if an Event of Default has occurred under this paragraph so long as such
judgment (x) does not result from a breach by the Borrower of its obligations
under the CSX/NS Agreement (or the definitive documentation referred to therein)
or (y) would not result in a Material Adverse Effect;

 

(j)     an ERISA Event shall have occurred that, in the reasonable opinion of
the Majority Lenders, when taken together with all other ERISA Events that have
occurred, would result in a Material Adverse Effect; or

 

(k)   a Change in Control shall occur and on the date which is four months after
the occurrence of such Change in Control the Index Debt rating shall be lower
than the highest ratings specified in Category 5 of the definition of
“Applicable Rate” by each of S&P and Moody’s (or such other rating agency as
then shall be relevant for purposes of determining the Applicable Rate);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article as a result of which the
Administrative Agent and the Lenders shall not be permitted, without special
relief, to exercise their rights or remedies under clause (i) or (ii) below),
and at any time thereafter during the continuance of such event, the
Administrative Agent (with the consent of the Majority Lenders) may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (f) or (g)
of this Article described above, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and

 

62

 

other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII


 

The Agents

 

Each of the Lenders and Issuing Banks hereby irrevocably appoints JPMorgan Chase
Bank, N.A. as its agent and authorizes JPMorgan Chase Bank, N.A. to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Each Lender acknowledges that Citibank,
N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. shall be Syndication Agents with respect to this
Agreement and that Morgan Stanley Senior Funding, Inc., PNC Bank, National
Association, The Northern Trust Company and UBS Securities LLC shall be
Documentation Agents with respect to this Agreement. The Syndication Agents and
Documentation Agents shall have no duties in such capacities in addition to any
duties in their capacity as Lenders.

 

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Lenders entitled
to so require, and (c) except as expressly set forth herein, no Agent shall have
any duty to disclose, nor shall such Agent be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by such Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Lenders entitled to
so require or in the absence of its own gross negligence or willful misconduct.
No Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made to any Lender in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith or any other Loan Document, (iii) the performance or
observance by the Borrower of any of the covenants, agreements or other terms
or, except as provided in clause (v) below, conditions set forth herein,
(iv) with respect to parties other than such Agent, the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any

 

63

 

condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it in good faith to
be made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent and for which it is responsible. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent
reasonably selected by the Administrative Agent and to the Related Parties of
the Agents and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be required if at the time of such appointment
any Default or Event of Default shall have occurred and be continuing), to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a commercial bank
with an office in New York, New York and having a combined capital and surplus
of at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is a party. Each Lender
represents that it has not relied upon the Unrestricted Margin Stock in its
credit analysis or its decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it

 

64

 

will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, each other Loan Documents to which it is a
party, any related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX


 

Miscellaneous

 

SECTION 9.01.   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or, subject to paragraph (b) below,
electronic pdf, as follows:

 

(i)       if to the Borrower, to it at CSX Corporation, 500 Water Street, S.C.
C110, Jacksonville, FL 32202, Attention of Treasurer (Telecopy No. (904)
366-5176 and electronic mail: David_Baggs@csx.com);

 

(ii)      if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713,
Attention: Loan and Agency Services Group (Fax No. (302) 634-3301; electronic
mail: 12012443629@tls.ldsprod.com), with a copy to JPMorgan Chase Bank, N.A. 270
Park Avenue, New York, New York 10017, Attention of Robert Kellas (Telecopy No.
(212) 270-5100; electronic mail: Robert.Kellas@jpmorgan.com); and

 

(iii)     if to any Issuing Bank or any other Lender, to it at its address (or
telecopy number or electronic mail address) set forth in its Administrative
Questionnaire.

 

Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (upon any such procedures’ approval, the Administrative
Agent shall provide notice thereof to the applicable Lender); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it prior to such communication (upon any such procedures’
approval, the Administrative Agent shall provide notice thereof to the Lenders);
provided that approval of such procedures may be limited to particular notices
or communications.

 

SECTION 9.02.   Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power

 

65

 

hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)    Neither this Agreement, any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (it being understood, for the avoidance
of doubt, that a Lender who does not (or is deemed to not) approve an extension
of the Maturity Date then in effect in accordance with the terms of this
Agreement shall not be considered affected by such extension, so long as (A)
such Lender’s Commitment shall expire on the Maturity Date then in effect with
respect to such Lender, (B) for all purposes of this Agreement “Maturity Date”
in respect of such Lender, the Loans made by it and any other amounts owing to
such Lender hereunder shall mean such Maturity Date and (C) as of the Maturity
Date then being extended, upon effectiveness of such extension, the Applicable
Percentages of the Lenders shall be deemed modified as appropriate to reflect
the expiration of the Commitment of any Non-Approving Lender with respect to
such extension), (iv) change Section 2.08(d) or change 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby, in
either case without the written consent of each Lender, or (v) change any of the
provisions of this Section or the definition of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.

 

SECTION 9.03.   Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement, any other Loan Document or any

 

66

 

amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension by it of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

 

(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit issued by
it if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee. The foregoing
indemnification shall not cover any such claims, damages, losses, liabilities or
expenses relating to (i) any Taxes or (ii) any costs or capital requirements
(whenever imposed) to any Lender or any corporation controlling such Lender as a
result of such Lender’s Commitment or its Loans or participations in Letters of
Credit, but in each case without prejudice to Sections 2.14, 2.15, 2.16 and
9.03.

 

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or an Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or

 

67

 

instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)   All amounts due under this Section shall be payable promptly after written
demand therefor, accompanied by such documentation as the Borrower may
reasonably request to evidence the basis for, and calculation of, such amount.

 

SECTION 9.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
any other Loan Document without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void). Nothing in this Agreement or any other Loan Document,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)    Any Lender may, at no additional cost to the Borrower, assign to one or
more assignees, other than a natural person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except in the case of
an assignment to a Lender Affiliate (to the extent the obligations of such
Lender Affiliate are guaranteed by or otherwise remain the obligations of the
relevant Lender), the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld), (ii) except in
the case of an assignment to a Lender, each of the Administrative Agent and the
Issuing Banks must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld), (iii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s then effective Commitment, the amount
of the Commitment of the assigning Lender subject to each such assignment and
the amount of its Commitment remaining thereafter (determined in each case as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement (including
its Revolving Loans), except that this clause (iv) shall not apply to rights in
respect of outstanding Competitive Loans, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that any
consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under clause (a), (b), (f) or (g) of Article VII
has occurred and is continuing. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of (but not greater than) the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in

 

68

 

the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 and be subject to Section 9.12). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be prima facie evidence thereof
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection during normal business hours by the Borrower at any
reasonable time and from time to time upon reasonable advance notice.

 

(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)   Any Lender may, without the consent of, and at no additional cost to, the
Borrower, the Administrative Agent or the Issuing Banks, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(and subject to the requirements and limitations therein, it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender) to the same (but no greater) extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. Each Lender that

 

69

 

sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amount (and stated interest) of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be prima facie
evidence thereof absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

 

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(h)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, at no additional cost to the Borrower, grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof in the same manner and to the same extent as if such option had not been
granted. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender, (1) the Granting Lender shall have the sole right and
responsibility to deliver all consents and waivers required or requested, and to
perform all obligations required, under this Agreement with respect to its SPC,
and (2) no SPC shall be entitled to receive any greater amounts pursuant to any
provision of this Agreement than the Granting Lender would have been entitled to
receive in respect of any Loan made by such SPC. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any

 

70

 

State thereof; provided, that no such restriction shall apply with respect to
the Granting Lender. In addition, notwithstanding anything to the contrary
contained in this Section 9.04, any SPC may, at no additional cost to the
Borrower, (x) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loan such SPC has made
hereunder to its Granting Lender or to any financial institutions (consented to
by the Borrower and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of any such Loan and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This subsection 9.04(h) may not be amended without the written consent of
any SPC with Loans outstanding hereunder.

 

SECTION 9.05.   Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and any
other Loan Document and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as any Commitment
has not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16, 9.03
and 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of any Letter of Credit or
Commitment or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06.   Counterparts; Integration; Effectiveness. This Agreement, any
Augmenting Lender Supplement, any Commitment Increase Supplement and any
amendment hereto or thereto may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic pdf shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

71

 

SECTION 9.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.   Right of Setoff. Upon the taking by the Administrative Agent or
the Majority Lenders of any of the actions set forth in the last paragraph of
Article VII, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment resulting therefrom, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final and non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(c)   The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

72

 

ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.   Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, representatives and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, or requested by any regulatory
authority, but only, except with respect to bank examiners, after the
Administrative Agent or the relevant Issuing Bank or Lender provides such
written notice to the Borrower of such proposed disclosure as is reasonable
under the circumstances and permitted by law, (iii) to any other party to this
Agreement, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any Note or the
enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower (other than a source known to be
disclosing such Information in violation of a confidentiality agreement with the
Borrower) or (z) was available to the Administrative Agent or the relevant
Issuing Bank or Lender prior to such Person becoming a Lender. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied

 

73

 

with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13.   USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

74

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 



  CSX CORPORATION   as Borrower           By:  /s/ David A. Boor     Name: David
A. Boor
Title:   Vice President – Tax and Treasurer

 

 

 

 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 

 



 

 

 





  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and as a Lender          
By:  /s/ Robert P. Kellas     Name: Robert P. Kellas
Title:   Executive Director

 

 

 

 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 

 



 





  The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a   Lender and a Syndication Agent
          By:  /s/ Belinda Tucker     Name: Belinda Tucker
Title:   Managing Director

 

 

 

 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 

 





 





  CITIBANK, N.A., as a Lender and Syndication Agent           By:  /s/ Lisa
Huang     Name: Lisa Huang
Title:   Vice President

 

 

 

 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 





 





  Credit Suisse AG, Cayman Islands Branch   as Syndication Agent and as a Lender
          By:  /s/ Doreen Barr     Name: Dureen Barr
Title:   Authorized Signatory

 

      By:  /s/ Lingzi Huang     Name: Lingzi Huang
Title:   Authorized Signatory

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 



 

 







 





  Morgan Stanley Senior Funding, Inc.   as a Documentation Agent           By: 
/s/ Michael King     Name: Michael King
Title:   Vice President

 

 



[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 

 







  Morgan Stanley Bank, N.A.   as a Lender           By:  /s/ Michael King    
Name: Michael King
Title:   Authorized Signatory

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 



 







  Mizuho Bank, LTD.   as Syndication Agent and as a Lender           By:  /s/
Donna DeMagistris     Name: Donna DeMagistris
Title:   Authorized Signatory

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 





 







  PNC Bank, National Association, as a Lender and   as a Documentation Agent    
      By:  /s/ Ryan M. Thompson     Name: Ryan M. Thompson
Title:   Vice President

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 









  The Northern Trust Company,   as a Documentation Agent and as a Lender        
  By:  /s/ Pritha Majumder     Name: Pritha Majumder
Title:   Senior Vice President

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 







 





  UBS Securities LLC,   as a Documentation Agent           By:  /s/ Darlene
Arias     Name: Darlene Arias
Title:   Attorney-in-Fact

 

      By:  /s/ Denise Bushee     Name: Denise Bushee
Title:   Attorney-in-Fact

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 



 

 









 





  UBS AG, STAMFORD BRANCH, as a Lender           By:  /s/ Darlene Arias    
Name: Darlene Arias
Title:   Director

 

      By:  /s/ Denise Bushee     Name: Denise Bushee
Title:   Associate Director

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 



 

 











  FIFTH THIRD BANK, as a Lender           By:  /s/ Megan S. Szewc     Name:
Megan S. Szewc
Title:   Vice President

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 













  TD Bank N.A., as a Lender           By:  /s/ Todd Antico     Name: Todd Antico
Title:   Senior Vice President

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 

 















  Wells Fargo Bank, N.A., as a Lender           By:  /s/ Andrew G. Payne    
Name: Andrew G. Payne
Title:   Director

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 



 















  The Bank of New York Mellon, as a Lender           By:  /s/ Jeffrey Dears    
Name: Jeffrey Dears
Title:   Vice President

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 



 

 

















  The Bank of Nova Scotia, as a Lender           By:  /s/ Michelle C. Phillips  
  Name: Michelle C. Phillips
Title:   Execution Head & Director

 

 



 

[Signature Page to CSX Credit Agreement]

 

 

 

 

 

 

SCHEDULE 2.01

COMMITMENTS

 

Lender Commitment JPMorgan Chase Bank, N.A.  $ 100,000,000 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $ 85,000,000 Citibank N.A. $ 85,000,000 Credit Suisse
AG, Cayman Islands Branch   $ 85,000,000 Mizuho Bank, Ltd.   $ 85,000,000 Morgan
Stanley Bank, N.A.   $ 85,000,000 The Northern Trust Company   $ 85,000,000 PNC
Bank, National Association   $ 85,000,000 UBS AG, Stamford Branch   $ 85,000,000
Fifth Third Bank   $ 47,500,000 TD Bank, N.A.   $ 47,500,000 Wells Fargo Bank,
N.A.   $ 47,500,000 The Bank of Nova Scotia   $ 47,500,000 The Bank of New York
Mellon   $ 30,000,000 Total $1,000,000,000

 

 

SCHEDULE 3.06

DISCLOSED MATTERS

 

All matters disclosed in filings with the Securities and Exchange Commission
through the date hereof.

 

 

 

 

 

SCHEDULE 6.02

CERTAIN TRANSACTIONS

 

1.Existing or future tax benefit transfer transactions that (a) are fully
defeased or fully secured by deposit and (b) do not create Debt or Attributable
Debt.    

2.Existing or future transactions, whether characterized as financing,
sale-leasebacks or otherwise, with respect to locomotives purchased by the
Borrower or any of its Subsidiaries within sixteen years prior to the Closing
Date.    

3.Sale-Leaseback of the Jacksonville Headquarters Campus and related office
buildings.    

4.Collateralization of Conrail debt with Conrail assets, whether such debt is
assumed by the Borrower or any Subsidiary or remains debt of Conrail and whether
such assets remain assets of Conrail or are acquired by the Borrower or any
Subsidiary.

 

 

 

 

EXHIBIT A

TO CREDIT AGREEMENT

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 





1. Assignor: ______________________________       2. Assignee:
______________________________     [and is a Lender Affiliate of [identify
Lender]]       3. Borrower: CSX Corporation       4. Administrative Agent:
 JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement  
    5. Credit Agreement: The Five-Year Revolving Credit Agreement dated as of
May [ ], 2015 among CSX Corporation, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto       6.
 Assigned Interest:              



 



 



 

 

Facility Assigned1 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans2   $ $ %  
$ $ %   $ $ %

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



 

ASSIGNOR

         

NAME OF ASSIGNOR

 

      By:     Title:

 

 





 

ASSIGNEE

         

NAME OF ASSIGNEE

 

      By:     Title:

 

 



--------------------------------------------------------------------------------



1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Competitive Loans”).

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

 

2

 

[Consented to and]3 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

 

By____________________________________

Title:

 

 

[Consented to:]4

 

[NAME OF BORROWER]

 

 

By____________________________________

Title:


[NAME OF ANY OTHER RELEVANT PARTY]

 


By____________________________________
    Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

 

 

 



3

 

ANNEX 1

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT

[image_001.gif] 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

 

by email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

2

 

EXHIBIT B-1

TO CREDIT AGREEMENT

 

[FORM OF REVOLVING LOAN NOTE]

 

REVOLVING LOAN NOTE

 

$______________

New York, New York

[Date]




FOR VALUE RECEIVED, the undersigned, CSX CORPORATION, a Virginia corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
_____________ (the “Lender”) at the office of JPMorgan Chase Bank, N.A. in
lawful money of the United States of America and in immediately available funds,
on the Maturity Date in effect from time to time with respect to such Lender the
principal amount of (a) _____________ DOLLARS ($______________), or, if less,
(b) the aggregate unpaid principal amount of all Revolving Loans of the Lender
made to the Borrower pursuant to Section 2.01 of the Credit Agreement (as
defined below). The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in Sections 2.12 and 2.17 of the Credit
Agreement.

 

The holder of this Revolving Loan Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, amount and Type of each
Revolving Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof as
the same Type, each conversion of all or a portion thereof to another Type and,
in the case of Eurodollar Loans, the length of each Interest Period and the
Adjusted LIBO Rate with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement (or any error therein) shall not affect the
obligations of the Borrower in respect of any Revolving Loan.

 

This Revolving Loan Note (a) is one of the Revolving Loan Notes referred to in
Section 2.09 of the Five-Year Revolving Credit Agreement dated as of May [ ],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lender, the other Lenders from time
to time parties thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch,
Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication
Agents, Morgan Stanley Bank, N.A., PNC Bank, National Association, The Northern
Trust Company and UBS Securities LLC, as Documentation Agents, and JPMorgan
Chase Bank, N.A., as Administrative Agent, (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Revolving Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Revolving Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind, except for
notices required under the Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

CSX CORPORATION

 

 

By:_____________________________

Name:

Title:

 

 

 

 

Schedule A to

Revolving Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date Amount of ABR Loans

Amount

Converted to

ABR Loans

Amount of

Principal of

ABR Loans

Repaid

Amount of

ABR Loans

Converted to

Eurodollar

Revolving Loans

Unpaid Principal

Balance of ABR

Loans

Notations

Made By

                                                                               
                                                                         

 

 

Schedule B to

Revolving Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of

Eurodollar

Loans

Amount

Converted to Eurodollar

Loans

Interest Period

and Adjusted

LIBO Rate with

Respect Thereto

Amount of Principal of Eurodollar Loans Repaid

Amount of

Eurodollar

Loans

Converted to

ABR Loans

Unpaid

Principal

Balance of

Eurodollar

Loans

Notations

Made By

                                                                               
                                                                               
               

 

 

EXHIBIT B-2

TO CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN NOTE]

 

COMPETITIVE LOAN NOTE

 

$______________

New York, New York

[Date]

 

FOR VALUE RECEIVED, the undersigned, CSX CORPORATION, a Virginia corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
__________ (the “Lender”) at the office of JPMorgan Chase Bank, N.A. in lawful
money of the United States of America and in immediately available funds, the
principal amount of (a) ______________ DOLLARS ($________), or, if less, (b) the
aggregate unpaid principal amount of each Competitive Loan of the Lender made to
the Borrower pursuant to Section 2.04 of the Credit Agreement (as defined
below). The principal amount of each Competitive Loan evidenced hereby shall be
payable on the last day of the Interest Period with respect thereto. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount of each Competitive Loan evidenced hereby at the rates
and on the dates specified in Sections 2.12 and 2.17 of the Credit Agreement.
Competitive Loans evidenced by this Competitive Loan Note may not be prepaid
without the prior written consent of the lender thereof.

 

The holder of this Competitive Loan Note is authorized to endorse on the
schedule annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, amount, interest
rate, interest payment dates and Interest Period in respect of each Competitive
Loan made pursuant to Section 2.04 of the Credit Agreement and each payment of
principal with respect thereto. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed. The failure to make
any such endorsement (or any error therein) shall not affect the obligations of
the Borrower in respect of any Competitive Loan.

 

This Competitive Loan Note is one of the Competitive Loan Notes referred to in
Section 2.09 of the Five-Year Revolving Credit Agreement, dated as of May [ ],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lender, the other Lenders from time
to time parties thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch,
Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication
Agents, Morgan Stanley Bank, N.A., PNC Bank, National Association, The Northern
Trust Company and UBS Securities LLC, as Documentation Agents, and JPMorgan
Chase Bank, N.A., as Administrative Agent, and is subject to the provisions of
the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Competitive Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Competitive Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind, except for
notices required under the Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

THIS COMPETITIVE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

CSX CORPORATION

 

 

By:__________________________

Name:

Title:

 

 

 

 

Schedule to

Competitive Loan Note

 

SCHEDULE OF COMPETITIVE LOANS

 

______________________as Lender

CSX Corporation as Borrower

Five-Year Revolving Credit Agreement dated as of May [ ], 2015

 

Date of Loan Amount of Loan Interest Rate Interest Payment Dates Interest Period

Principal

Payment

Notation

Made By

                                                                               
                                                           

 

 

EXHIBIT C

TO CREDIT AGREEMENT

 

[FORM OF OPINION OF DAVIS POLK & WARDWELL LLP]

 

  New York
Menlo Park
Washington DC
São Paulo
London Paris
Madrid
Tokyo
Beijing
Hong Kong

[image_001.jpg]

  Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017

212 450 4000 tel

212 701 5800 fax

                 

May [  ], 2015  

To:JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders listed on the
signature pages of the Credit Agreement
referred to below    

Ladies and Gentlemen:

 

We have acted as special counsel for CSX Corporation, a Virginia corporation
(the “Borrower”), in connection with the Credit Agreement dated as of May [ ],
2015 (the “Credit Agreement”) among the Borrower, the lenders listed on the
signature pages thereof (the “Lenders”), [●], as syndication agents, [●], as
documentation agents, and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”). Terms used (but not defined) herein have the
meanings assigned to them in the Credit Agreement.

 

We have reviewed executed copies of:

 

(a)the Credit Agreement; and

 

(b)the Notes issued on the date hereof (the “Notes”).

 

The documents listed in items (a) and (b) above are sometimes hereinafter
referred to as the “Credit Documents”.

 

We have also conducted such other investigations of fact and law as we have
deemed necessary or advisable for purposes of this opinion. In rendering the
opinions expressed herein, we have, without independent inquiry or
investigation, assumed that (i) all documents submitted to us as originals are
authentic and complete, (ii) all documents submitted to us as copies conform to
authentic, complete originals, (iii) all signatures on all documents that we
reviewed are genuine, (iv) all natural persons executing documents had and have
the legal capacity to do so, (v) all statements in certificates of

 

 

 

public officials and officers of the Borrower that we reviewed were and are
accurate and (vi) all representations made by the Borrower as to matters of fact
in the documents that we reviewed were and are accurate.

 

Based on the foregoing, and subject to the additional assumptions and
qualifications set forth below, we are of the opinion that:

 

1.The execution, delivery and performance by the Borrower of each Credit
Document require no action by or in respect of, or filing with, any governmental
body, agency or official under United States federal or New York State law and
do not contravene, or constitute a default under, any provision of applicable
United States federal or New York State law, in each case that in our experience
is normally applicable to general business corporations in relation to
transactions of the type contemplated by the Credit Documents.

 

2.The Credit Agreement constitutes a valid and binding agreement of the Borrower
and each Note constitutes a valid and binding obligation of the Borrower, in
each case enforceable against the Borrower in accordance with its terms.

 

3.The borrowings under the Credit Agreement and the use of proceeds thereof as
contemplated by the Credit Agreement do not violate Regulation U of the Board of
Governors of the Federal Reserve System.

 

The foregoing opinions are subject to the following assumptions and
qualifications:

 

(a)Our opinion in paragraph 2 above is subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability.

 

(b)We express no opinion as to (i) the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above or (ii) any provision of any Credit Document that purports to
avoid the effect of fraudulent conveyance, fraudulent transfer or similar
provisions of applicable law by limiting the amount of the Borrower’s
obligations.

 

(c)We express no opinion as to any provision in the Credit Documents that
purports to indemnify any Person for its own gross negligence or willful
misconduct.

 

(d)We express no opinion as to provisions in the Credit Documents that purport
to create rights of set-off in favor of participants or that provide for set-off
to be made otherwise than in accordance with applicable laws.

 

(e)We express no opinion as to provisions in the Credit Documents that purport
to waive objections to venue, claims that a particular jurisdiction is an
inconvenient forum or the like.

 

(f)We express no opinion as to whether a New York State or United States federal
court would enforce the exclusivity of the jurisdiction of any New York State or
United States federal court provided for in any Credit Document.

 

(g)We express no opinion as to the validity, legally binding effect or
enforceability of any provision of any Credit Document that permits a Lender to
collect any portion of the

 

 

 

stated principal amount of any Loan upon acceleration or prepayment thereof to
the extent determined to constitute unearned interest.

 

(h)We express no opinion as to whether a United States federal court would have
subject-matter or personal jurisdiction over a controversy arising under the
Credit Documents.

 

(i)We express no opinion as to the United States federal or any state securities
laws.

 

(j)We have assumed that (i) the Borrower is validly existing and, to the extent
applicable, in good standing under the laws of its jurisdiction of organization,
(ii) the Borrower has duly executed and delivered each Credit Document, (iii)
the execution, delivery and performance by the Borrower of each Credit Document
are within its corporate powers, have been duly authorized by all necessary
corporate action on the part of the Borrower and do not contravene the articles
or certificate of incorporation or bylaws of the Borrower and (iv) the
execution, delivery and performance by the Borrower of each Credit Document do
not contravene, or constitute a default under, any law, rule or regulation
(other than United States federal and New York State laws, in each case that in
our experience are normally applicable to general business corporations in
relation to transactions of the type contemplated by the Credit Documents) or
any order, injunction, decree, agreement, contract or instrument to which it is
a party or by which it is bound.

 

(k)We express no opinion on the effectiveness of any service of process made
other than in accordance with applicable law.

 

(l)We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located which
may limit the rate of interest that such Lender may charge or collect.

 

(m)As to various provisions in the Credit Documents that grant the
Administrative Agent, the Issuing Banks or the Lenders certain rights to make
determinations or take actions in their discretion, we assume that such
discretion will be exercised in good faith and in a commercially reasonable
manner.

 

The foregoing opinion is limited to the laws of the State of New York and the
federal laws of the United States of America, except that we express no opinion
as to any law, rule or regulation that is applicable to the Borrower, the Credit
Documents or the transactions contemplated thereby solely because such law, rule
or regulation is part of a regulatory regime applicable to any party to any of
the Credit Documents or any of its affiliates due to the specific assets or
business of such party or such affiliate.

 

This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
delivered to any other person without our prior written consent.

 

Very truly yours,

 

 

EXHIBIT D

TO CREDIT AGREEMENT

 

[FORM OF OPINION OF GENERAL COUNSEL OR AN ASSISTANT GENERAL COUNSEL]

 

May [ ], 2015                  

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, TX 22002-8069

 

and

 

The Lenders Listed on Schedule 1 Hereto

 

Re:Five-Year Revolving Credit Agreement, dated as of May [ ], 2015, among CSX
Corporation, as Borrower, the financial institutions listed on the signature
pages thereof as Lenders, [●], as syndication agents, [●], as documentation
agents, and JPMorgan Chase Bank, N.A., as administrative agent.

 

Ladies and Gentlemen:

 

I am a General Counsel of CSX Corporation, a Virginia corporation (“Company”),
and have acted in such capacity in connection with that certain Five-Year
Revolving Credit Agreement, dated as of May [ ], 2015 (the “Credit Agreement”),
among the Company, the financial institutions listed on the signature pages
thereof as Lenders (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), [●], as syndication
agents, [●], as documentation agents. This opinion is rendered to you in
compliance with subsection 4.01(b) of the Credit Agreement. Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.

 

In my capacity as such counsel, I have examined the originals, or copies
identified to my satisfaction as being true copies of such records, documents or
other instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below. These records, documents and instruments
included the following:

 

(a)the Certificate or Articles of Incorporation of Company and of such of its
Subsidiaries as I have deemed necessary or appropriate to enable me to render
the opinions expressed below, as amended to date;

 

(b)the Bylaws of Company and of such of its Subsidiaries as I have deemed
necessary or appropriate to enable me to render the opinions expressed below, as
amended to date;

 

(c)all records of proceedings and actions of the Board of Directors of Company
relating to the Credit Agreement;

 

(d)the Credit Agreement and the exhibits and schedules annexed thereto; and

 

 

 

(e)the CSX/NS Agreement.

 

As to questions of fact material to such opinions, I have, when relevant facts
were not independently established by me, relied upon representations made to me
by each of the Company and its Subsidiaries (collectively, the “Parties”)
(including the representations of the Company contained in the Credit
Agreement). In addition, I have obtained and relied upon such certificates and
assurances from public officials as I have deemed necessary, copies of which
have been delivered to the Administrative Agent.

 

In my review and examination, I have assumed the genuineness of all signatures
on original and certified documents except with respect to the Parties, the
authenticity of all documents submitted to me as originals and the conformity to
original or certified documents of all documents submitted to me as conformed or
photostatic copies.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. I am opining herein as to the effect on the
subject transactions of only United States Federal law, the General Corporation
Law of the State of Delaware and the laws of the Commonwealth of Virginia (the
“Subject Laws”).

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, I am of the opinion
that:

 

1.    Each of Company and its Significant Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate power and authority to own and operate
its properties and to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction such qualification is required.

 

2.    The Transactions are within the Company’s corporate powers and have been
duly authorized by all necessary corporate action of the Company.

 

3.    The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
under the laws of the Commonwealth of Virginia, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation under the laws of the Commonwealth of Virginia, or
the charter, bylaws or other organizational documents of the Company or any of
its Subsidiaries or any order of any Governmental Authority under the Subject
Laws, (c) will not violate or result in a default under any indenture, agreement
or other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any material payment to be
made by the Company or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any material asset of the Company or any
of its Subsidiaries.

 

4.    There is no pending litigation or administrative proceeding or other legal
or regulatory development that would be reasonably likely to result in a
Material Adverse Effect or to materially adversely affect the rights and
remedies of the Lenders under the Credit Agreement.

 

 

 

5.    Neither the Company nor any of its Subsidiaries is an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

The opinions expressed herein are subject to the following qualifications and
comments:

 

(a)          My opinions in paragraph 3 above as to compliance with certain
statutes, rules and regulations are based upon a review of those statutes, rules
and regulations which, in my experience, are normally applicable to transactions
of the same type as the Transactions, and statutes, rules and regulations
applicable to corporations conducting businesses similar to those conducted by
the Parties.

 

(b)          To the extent that the obligations of any Party may be dependent
upon such matters, I have assumed for purposes of this opinion, other than with
respect to any Party, that each additional party to the agreements and contracts
referred to herein is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation; that each such other party
has the requisite corporate or other organizational power and authority to
perform its obligations under such agreements and contracts, as applicable; and
that such agreements and contracts have been duly authorized, executed and
delivered by, and each of them constitutes the legally valid and binding
obligation of, such other parties, as applicable, enforceable against such other
parties in accordance with their respective terms. Except as expressly covered
in this opinion, I am not expressing any opinion as to the effect of compliance
by any Lender with any state or federal laws or regulations applicable to the
Transactions because of the nature of any of its businesses.

 

This opinion is rendered only to the Administrative Agent and Lenders and is
solely for their benefit in connection with the Transactions. This opinion may
not be relied upon by the Administrative Agent or Lenders for any other purpose,
or quoted to or relied upon by any other person, firm or corporation for any
purpose without my prior written consent. Finally, I do not undertake to advise
you of any changes in the matters addressed herein which may come to my
attention after the date hereof.

 

Very truly yours,

 

 

Nathan D. Goldman

 

 

 

EXHIBIT E

TO CREDIT AGREEMENT

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the Five-Year Revolving Credit Agreement dated as of May [ ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CSX Corporation (the “Borrower”), the lenders listed on the signature
pages thereof (the “Lenders”), Citibank N.A., Credit Suisse AG, Cayman Islands
Branch, Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd, as
Syndication Agents, Morgan Stanley Bank, N.A., PNC Bank, National Association,
The Northern Trust Company and UBS Securities LLC, as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section
2.02(e); and

 

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.      The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $________, thereby making the aggregate amount
of its total Commitment equal to $_______________.

 

2.      The Borrower hereby represents and warrants that the conditions set
forth in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are
satisfied on and as of the date hereof.

 

3.      Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.      The undersigned Increasing Lender may not assign any of its rights and
obligations under this Supplement except in accordance with the provisions of
Section 9.04(b) of the Credit Agreement.

 

5.      This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

 

6.      This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

  [INSERT NAME OF INCREASING LENDER]           By:   Name:
Title:

  

Accepted and agreed to as of the date first written above:

 

CSX CORPORATION

 

By:________________________________________
Name:
Title:

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By:________________________________________
Name:
Title:

 

 

 

EXHIBIT F
TO CREDIT AGREEMENT

 

[FORM OF AUGMENTING LENDER SUPPLEMENT]

 

AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Five-Year Revolving Credit Agreement dated as of May [ ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CSX Corporation (the “Borrower”), the lenders listed on the signature
pages thereof (the “Lenders”), Citibank N.A., Credit Suisse AG, Cayman Islands
Branch, Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd, as
Syndication Agents, Morgan Stanley Bank, N.A., PNC Bank, National Association,
The Northern Trust Company and UBS Securities LLC, as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.02(e) thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower, each Issuing Bank and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

 

 

1.                  The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $________________.

 

2.                  The undersigned Augmenting Lender (a) represents and
warrants that it is legally authorized to enter into this Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered or made available
pursuant to Section 5.01 thereof, as applicable, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and any other Loan Document
to which it is a party and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Lender.

 

3.                  The undersigned’s address for notices for the purposes of
the Credit Agreement is as follows:

 

[FILL IN ADDRESS]

 

4.                  The Borrower hereby represents and warrants that the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement are satisfied on and as of the date hereof.

 

5.                  Terms defined in the Credit Agreement shall have their
defined meanings when used herein.

 

6.                  The undersigned Augmenting Lender may not assign any of its
rights and obligations under this Supplement except in accordance with the
provisions of Section 9.04(b) of the Credit Agreement.

 

7.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 



 

  [INSERT NAME OFAUGMENTING LENDER]           By:   Name:
Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

CSX CORPORATION

 

By:__________________________________________
Name:
Title:

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By:__________________________________________
Name:
Title:

 

 

 

EXHIBIT G-1

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of May [
], 2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank,
Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, Morgan
Stanley Bank, N.A., PNC Bank, National Association, The Northern Trust Company
and UBS Securities LLC, as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

By:______________________________________
      Name:
      Title:

 

Date: ___________, 20__

 

 

 

EXHIBIT G-2

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of May [
], 2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank,
Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, Morgan
Stanley Bank, N.A., PNC Bank, National Association, The Northern Trust Company
and UBS Securities LLC, as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its direct or
indirect partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

By:______________________________________
      Name:
      Title:

 

Date: ___________, 20__

 

 

 

EXHIBIT G-3

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of May [
], 2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank,
Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, Morgan
Stanley Bank, N.A., PNC Bank, National Association, The Northern Trust Company
and UBS Securities LLC, as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

By:______________________________________
      Name:
      Title:

 

Date: ___________, 20__

 

 

 

EXHIBIT G-4

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of May [
], 2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto, Citibank N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank,
Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, Morgan
Stanley Bank, N.A., PNC Bank, National Association, The Northern Trust Company
and UBS Securities LLC, as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

By:______________________________________
      Name:
      Title:

 

Date: ___________, 20__

 

 

 

EXHIBIT H

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Credit Agreement, dated as of May [ ], 2015 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among CSX
Corporation (the “Borrower”), the Lenders party thereto, Citibank N.A., Credit
Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, Morgan Stanley Bank, N.A.,
PNC Bank, National Association, The Northern Trust Company and UBS Securities
LLC, as Documentation Agents and JP Morgan Chase Bank N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

1.I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

 

2.I have reviewed and am familiar with the contents of this Certificate.

 

3.I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the audited financial statements attached hereto as Attachment
1 (the “Financial Statements”). Such review did not disclose the existence
during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below5].

 

4.Attached hereto as Attachment 2 are the calculations, set forth in reasonable
detail, demonstrating compliance with the covenant set forth in Section 6.05 of
the Credit Agreement.

 

5.Since December 26, 2014, there has been no change in GAAP or in the
application thereof [, except as set forth below6].

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of
___________, 20__.

 

 

 

________________________________
Name:
Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------



5 Specify the details relating to such Default or Event of Default and any
action taken or proposed action to be taken with respect thereof.

 

6 Specify the effect of such change on the Financial Statements.

 



 

 

 

Attachment 1
to Compliance Certificate

 

 

[Attach Financial Statements]

 

 

 

 

 

Attachment 2
to Compliance Certificate

 

 

 

The information described herein is as of ____________, ____, and pertains to
the period from ____________, ____ to ________________, ____.

 

 

 

[Set forth Covenant Calculations]

 

 

Form of Covenant Calculations to be substantially similar to the calculations
attached hereto as Annex I to this Attachment 2.

 

 

 

 

Annex I to Attachment 2
to Compliance Certificate

 

[See next page]

 

 

 



 

 

 

 

 

FINANCIAL OFFICER’S CERTIFICATE

 

The undersigned, David A. Boor, Vice President-Tax and Treasurer of CSX
Corporation, a Virginia corporation (the “Borrower”), hereby certifies as
follows:

 

1.I am a “Financial Officer” as the term is defined in that certain Five-Year
Revolving Credit Agreement, dated as of September 30, 2011, among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, the Lenders party thereto,
Citibank, N.A., Credit Suisse AG, New York Branch, Mizuho Corporate Bank Ltd.
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agents, and Morgan
Stanley Senior Funding, Inc., PNC Bank, National Association, The Northern Trust
Company and UBS Securities LLC as documentation agents (the “Credit Agreement”).
   

2.This Certificate is being delivered pursuant to Section 5.01(c) of the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement.    

3.As of the date hereof:    

(i)To the best of my knowledge, no Default has occurred and is continuing.    

(ii)The following calculations demonstrate the Borrower’s compliance with
Section 6.05 of the Credit Agreement:

 





    (Dollars in Millions)           Total Debt   $  9,750           Total
Capitalization       Total Debt $  9,750   Total Shareholders’ Equity   15,453
                  25,203           Ratio of Total Debt to Total Capitalization:
  0.387 (38.7%)          





(iii)No change in GAAP or the application thereof has occurred since the date of
the audited financials referred to in Section 3.04 of the Credit Agreement.    

 

Date: March 27, 2015

 

 

 

By:___________________________________

David A. Boor

Vice President-Tax and Treasurer

 

 

 

--------------------------------------------------------------------------------

